Exhibit 10.1
EXECUTION COPY
 
SECOND RESTATED CREDIT AGREEMENT
 
PLAINS MARKETING, L.P., as Borrower,
BANK OF AMERICA, N.A., as Administrative Agent and initial LC Issuer,
BNP PARIBAS, as Syndication Agent,
FORTIS CAPITAL CORP., as Documentation Agent,
BANC OF AMERICA SECURITIES LLC, BNP PARIBAS and FORTIS CAPITAL CORP.,
as Joint Lead Arrangers and Joint Bookrunners,
and CERTAIN FINANCIAL INSTITUTIONS, as Lenders
 
$525,000,000 Senior Secured
364-Day Hedged Inventory Facility
November 6, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE I — Definitions and References
    1  
Section 1.1. Defined Terms
    1  
Section 1.2. Exhibits and Schedules; Additional Definitions
    19  
Section 1.3. Amendment of Defined Instruments
    19  
Section 1.4. References and Titles
    19  
Section 1.5. Calculations and Determinations
    19  
Section 1.6. Letter of Credit Amounts
    19  
 
       
ARTICLE II — The Loans and Letters of Credit
    20  
Section 2.1. Loans and Letters of Credit
    20  
Section 2.2. Commitments to Lend; Notes
    20  
Section 2.3. Requests for Loans
    21  
Section 2.4. Continuations and Conversions of Existing Loans
    22  
Section 2.5. Use of Proceeds
    23  
Section 2.6. Interest Rates and Fees
    24  
Section 2.7. Optional Prepayments
    25  
Section 2.8. Mandatory Prepayments and Payments
    25  
Section 2.9. Reserved
    26  
Section 2.10. Letters of Credit
    26  
 
       
ARTICLE III — Payments to Lenders
    34  
Section 3.1. Payments Generally; Administrative Agent’s Clawback
    34  
Section 3.2. Capital Reimbursement
    36  
Section 3.3. Increased Cost of Eurodollar Loans or Letters of Credit
    36  
Section 3.4. Notice; Change of Applicable Lending Office
    37  
Section 3.5. Illegality
    38  
Section 3.6. Inability to Determine Rates; Market Disruption
    38  
Section 3.7. Funding Losses
    39  
Section 3.8. Reimbursable Taxes
    39  
Section 3.9. Replacement of Lenders
    40  
 
       
ARTICLE IV — Conditions Precedent to Lending
    41  
Section 4.1. Documents to be Delivered
    41  
Section 4.2. Additional Conditions Precedent
    43  
 
       
ARTICLE V — Representations and Warranties
    43  
Section 5.1. No Default
    43  
Section 5.2. Organization and Good Standing
    43  
Section 5.3. Authorization
    43  
Section 5.4. No Conflicts or Consents
    44  
Section 5.5. Enforceable Obligations
    44  
Section 5.6. Initial Financial Statements
    44  
Section 5.7. Other Obligations and Restrictions
    44  
Section 5.8. Full Disclosure
    44  

i



--------------------------------------------------------------------------------



 



                Page  
Section 5.9. Litigation
    45  
Section 5.10. ERISA Plans and Liabilities
    45  
Section 5.11. Compliance with Permits, Consents and Law
    45  
Section 5.12. Environmental Laws
    46  
Section 5.13. Accounts; Title to Properties
    46  
Section 5.14. Government Regulation
    46  
Section 5.15. Insider
    46  
Section 5.16. Solvency
    46  
 
       
ARTICLE VI — Affirmative Covenants
    47  
Section 6.1. Payment and Performance
    47  
Section 6.2. Books, Financial Statements and Reports
    47  
Section 6.3. Other Information and Inspections
    48  
Section 6.4. Notice of Material Events
    49  
Section 6.5. Maintenance of Existence, Qualifications and Assets
    50  
Section 6.6. Payment of Taxes, etc.
    50  
Section 6.7. Insurance
    50  
Section 6.8. Compliance with Agreements and Law
    51  
Section 6.9. Agreement to Deliver Security Documents
    51  
Section 6.10. Perfection and Protection of Security Interests and Liens
    51  
 
       
ARTICLE VII — Negative Covenants
    51  
Section 7.1. Limitation on Liens
    51  
Section 7.2. Limitation on Mergers
    52  
Section 7.3. Limitation on Sales of Collateral
    52  
Section 7.4. Limitation on New Businesses
    52  
Section 7.5. No Negative Pledges
    52  
Section 7.6. PAA Debt Coverage Ratio
    52  
 
       
ARTICLE VIII — Events of Default and Remedies
    53  
Section 8.1. Events of Default
    53  
Section 8.2. Remedies
    55  
Section 8.3. Application of Proceeds of Sale of Collateral
    55  
 
       
ARTICLE IX — Administrative Agent
    56  
Section 9.1. Appointment and Authority
    56  
Section 9.2. Rights as a Lender
    56  
Section 9.3. Exculpatory Provisions
    56  
Section 9.4. Reliance by Administrative Agent
    57  
Section 9.5. Delegation of Duties
    57  
Section 9.6. Resignation of Administrative Agent
    57  
Section 9.7. Non-Reliance on Administrative Agent and Other Lenders
    58  
Section 9.8. No Other Duties, Etc.
    59  
Section 9.9. Indemnification
    59  
Section 9.10. Sharing of Set-Offs and Other Payments
    59  
Section 9.11. Investments
    60  
 
       
ARTICLE X — Miscellaneous
    60  

ii



--------------------------------------------------------------------------------



 



                Page  
Section 10.1. Waivers and Amendments; Acknowledgments
    60  
Section 10.2. Survival of Representations, Warranties and Agreements; Cumulative
Nature
    62  
Section 10.3. Notices; Effectiveness; Electronic Communications
    62  
Section 10.4. Expenses; Indemnity; Damage Waiver
    64  
Section 10.5. Successors and Assigns
    66  
Section 10.6. Treatment of Certain Information; Confidentiality
    69  
Section 10.7. Governing Law; Submission to Process
    70  
Section 10.8. Limitation on Interest
    71  
Section 10.9. Right of Offset
    72  
Section 10.10. Termination; Limited Survival; Payments Set Aside
    72  
Section 10.11. Severability
    72  
Section 10.12. Counterparts
    73  
Section 10.13. Waiver of Jury Trial
    73  
Section 10.14. USA PATRIOT Act Notice
    73  
Section 10.15. Restated Credit Facility
    73  

Schedules and Exhibits:
Schedule I – Commitment Fees and Applicable Margin
Schedule II – Commitments and Percentage Shares
Schedule III — Disclosure Schedule
Schedule IV — Security Schedule
Schedule V — Currently Approved Persons and Facilities
Schedule 10.3 — Addresses for Notices
Exhibit A — Note
Exhibit B — Borrowing Notice
Exhibit C — Continuation/Conversion Notice
Exhibit D-1 — Opinion of In-House Counsel for Borrower and PAA
Exhibit D-2 — Opinion of Fulbright & Jaworski L.L.P., Counsel for Borrower and
PAA
Exhibit E — Form of Letter of Credit
Exhibit F-1 — Assignment and Assumption
Exhibit F-2 — Administrative Questionnaire
Exhibit G – Summary Collateral Report

iii



--------------------------------------------------------------------------------



 



SECOND RESTATED CREDIT AGREEMENT
     THIS SECOND RESTATED CREDIT AGREEMENT is made as of November 6, 2008, by
and among PLAINS MARKETING, L.P., a Texas limited partnership (“Borrower”), BANK
OF AMERICA, N.A., as administrative agent (in such capacity, “Administrative
Agent”), BNP PARIBAS, as Syndication Agent (in such capacity, “Syndication
Agent”), FORTIS CAPITAL CORP., as Documentation Agent (in such capacity,
“Documentation Agent”), BANC OF AMERICA SECURITIES LLC, BNP PARIBAS and FORTIS
CAPITAL CORP., as joint lead arrangers and joint bookrunners (in such capacity,
“Lead Arrangers and Bookrunners”) and the Lenders referred to below. In
consideration of the mutual covenants and agreements contained herein the
parties hereto agree as follows:
W I T N E S S E T H
     Borrower, Administrative Agent and certain Lenders entered into that
certain Restated Credit Agreement dated November 19, 2004 (as amended prior to
the effective date of this Agreement, the “Existing Agreement”) and, together
with the other Lenders a party hereto, desire to amend and restate the Existing
Agreement as set forth herein.
     In consideration of the mutual covenants and agreements contained herein
and in consideration of the loans which may hereafter be made by Lenders and the
Letters of Credit which may be made available by LC Issuer to Borrower and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I — Definitions and References
     Section 1.1. Defined Terms. As used in this Agreement, each of the
following terms has the meaning given to such term in this Section 1.1 or in the
sections and subsections referred to below:
     “Account” shall have the meaning given that term in the UCC.
     “Account Debtor” means any Person who is or who may become obligated under,
with respect to, or on account of, an Account.
     “Administrative Agent” means Bank of America, N.A., as Administrative Agent
hereunder, and its successors in such capacity.
     “Administrative Agent’s Office” means Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.3, or such other address or
account as Administrative Agent may from time to time notify to Borrower and
Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.
     “Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such

1



--------------------------------------------------------------------------------



 



other Person possesses, directly or indirectly, power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
     “Agreement” means this Second Restated Credit Agreement.
     “Applicable Lending Office” means, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on such Lender’s Administrative Questionnaire
or such other office of such Lender (or an Affiliate of such Lender) as such
Lender may from time to time specify to Administrative Agent and Borrower by
written notice in accordance with the terms hereof as the office by which its
Loans of such Type are to be made and maintained.
     “Applicable Margin” means, as to any Type of Loan, the percent per annum
set forth on the Pricing Grid as the “Applicable Margin” for such Type of Loan,
based on the Applicable Rating Level in effect on such date. Changes in the
Applicable Margin will occur automatically without prior notice as changes in
the Applicable Rating Level occur. Administrative Agent will give notice
promptly to Borrower and Lenders of changes in the Applicable Margin.
     “Applicable Rating Level” means for any day, the level set forth below that
corresponds to the PAA Debt Rating by the Ratings Agencies applicable on such
day; provided, in the event the PAA Debt Rating by the Ratings Agencies differs
by one level, the higher PAA Debt Rating shall apply; provided further, in the
event the PAA Debt Rating by the Ratings Agencies differs by more than one
level, the PAA Debt Rating one level above the lower PAA Debt Rating shall
apply. As used in this definition, “>” means a rating equal to or more favorable
than and “<“ means a rating less favorable than.

          Rating Level   S&P   Moody’s Level I   > BBB+   > Baa1 Level II   BBB
  Baa2 Level III   BBB-   Baa3 Level IV   BB+   Ba1 Level V   < BB+   < Ba1

     If either of the Rating Agencies shall not have in effect a PAA Debt Rating
or if the rating system of either of the Rating Agencies shall change, or if
either of the Rating Agencies shall cease to be in the business of rating
corporate debt obligations, Borrower and Majority Lenders shall negotiate in
good faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such Rating Agency, but until such an agreement
shall be reached, the Applicable Rating Level shall be based only upon the PAA
Debt Rating by the remaining Rating Agency.
     “Approved Eligible Receivables” means an Eligible Receivable (a) from a
Person whose Debt Rating is either at least Baa3 by Moody’s or at least BBB- by
S&P; (b) fully and

2



--------------------------------------------------------------------------------



 



unconditionally guaranteed as to payment by a Person whose Debt Rating is either
at least Baa3 by Moody’s or at least BBB- by S&P; (c) from any other Person
Currently Approved by Majority Lenders; or (d) fully covered by a letter of
credit from any national or state bank or trust company which is organized under
the laws of the United States of America or any state thereof or any branch
licensed to operate under the laws of the United States of America or any state
thereof, which is a branch of a bank organized under any country which is a
member of the Organization for Economic Cooperation and Development, in each
case which has capital, surplus and undivided profits of at least $500,000,000
and whose commercial paper is rated at least P-1 by Moody’s or A-1 by S&P.
     “Approved Fund” means any Fund that is solely administered or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Approved Location” means (i) a Plains Terminal, (ii) storage locations or
pipelines Currently Approved by Majority Lenders for which Administrative Agent
has received a bailee letter in form and substance reasonably acceptable to
Administrative Agent with respect to any Collateral stored at such locations or
pipelines, or (iii) storage locations or pipelines Currently Approved by
Majority Lenders storing Financed Hedged Eligible Inventory not in excess of
five percent (5%) of all Financed Hedged Eligible Inventory.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee, and accepted by Administrative Agent, in
substantially the form of Exhibit F-1.
     “Base Rate” means, for any day, a rate per annum equal to the sum of
(a) the highest of (i) the Prime Rate for such day, (ii) the sum of 0.50% plus
the Federal Funds Rate for such day and (iii) except during a Eurodollar
Unavailability Period, the sum of 1.00% plus the Eurodollar Rate for such day,
plus (b) the Market Disruption Spread, if any. “Prime Rate” means the rate of
interest in effect for such day as publicly announced from time to time by
Reference Bank as its “prime rate.” The “prime rate” is a rate set by Reference
Bank based upon various factors including Reference Bank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Reference Bank shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means a Loan to Borrower which does not bear interest at a
rate based upon the Eurodollar Rate.
     “Borrower” means Plains Marketing, L.P., a Texas limited partnership.
     “Borrowing” means a borrowing of new Loans of a single Type pursuant to
Section 2.3 or a Continuation or Conversion of existing Loans into a single Type
(and, in the case of Eurodollar Loans, with the same Interest Period) pursuant
to Section 2.4.
     “Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower which meets the requirements of Section 2.3.

3



--------------------------------------------------------------------------------



 



     “Broker Liens” means any Liens under or with respect to accounts with
brokers or counterparties with respect to Hedging Contracts in favor of such
brokers or counterparties, securing only obligations under such Hedging
Contracts.
     “Business Day” means any day, other than a Saturday, Sunday or day which
shall be in New York, New York a legal holiday or day on which banking
institutions are required or authorized to close. Any Business Day in any way
relating to Eurodollar Loans (such as the day on which an Interest Period begins
or ends) must also be a day on which commercial banks settle payments in London.
     “Cash and Carry Purchases” means purchases of Petroleum Products for
physical storage at an Approved Location which qualify as Hedged Eligible
Inventory.
     “Cash Equivalents” means Investments in:
     (a) marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States of America or
the federal government of Canada or an instrumentality or agency thereof and
entitled to the full faith and credit of the United States of America or the
federal government of Canada, as the case may be;
     (b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national, state or
provincial bank or trust company which is organized under the Laws of the United
States of America or any state therein, or the federal government of Canada or
any province therein, which has capital, surplus and undivided profits of at
least $500,000,000, and whose long term certificates of deposit are rated at
least Aa3 by Moody’s or AA- by S&P;
     (c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;
     (d) open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and
     (e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.
     “Cash Collateralize” has the meaning specified in Section 2.10(g).
     “Change of Control” means PAA shall cease to be, directly or indirectly,
the sole legal and beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of all of the partnership interests
(including all securities which are convertible into partnership interests) of
Borrower.
     “Closing Date” means the first date all the conditions precedent in
Sections 4.1 and 4.2 are satisfied or waived in accordance with Section 10.1.

4



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with all rules and regulations promulgated with respect thereto.
     “Collateral” means all property of any kind which is subject to a Lien in
favor of Lenders (or in favor of Administrative Agent for the benefit of
Lenders) or which, under the terms of any Security Document, is purported to be
subject to such a Lien, in each case granted or created to secure all or part of
the Obligations.
     “Commitment” means, as to each Lender, its obligations to (a) make Loans to
Borrower pursuant to Section 2.2, and (b) purchase participations in LC
Obligations pursuant to Section 2.10(c), in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule II, or in the Assignment and Assumption pursuant to which such
Lender is or becomes a party hereto, as applicable, as such amount may be
increased from time to time pursuant to Section 2.2(b) or reduced from time to
time pursuant to Section 2.6(c).
     “Commitment Fee Rate” means the percent per annum set forth on the Pricing
Grid as the “Commitment Fee”, based on the Applicable Rating Level in effect on
such date. Changes in the Commitment Fee Rate will occur automatically without
prior notice as changes in the Applicable Rating Level occur. Administrative
Agent will give notice promptly to Borrower and Lenders of changes in the
Commitment Fee Rate.
     “Commitment Period” means the period from and including the date hereof
until the Maturity Date (or, if earlier, the day on which the obligation of
Lenders to make Loans to Borrower hereunder pursuant to Section 2.1 and the
obligation of LC Issuer to issue Letters of Credit at the request of Borrower
pursuant to Section 2.10 have been terminated or the day on which any of the
Notes first becomes due and payable in full).
     “Consolidated” refers to the consolidation of any Person, in accordance
with GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.
     “Continue”, “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 2.4 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.
     “Continuation/Conversion Notice” means a written or telephonic request, or
a written confirmation, made by Borrower which meets the requirements of
Section 2.4.
     “Convert”, “Conversion” and “Converted” refers to a conversion pursuant to
Section 2.4 of one Type of Loan into another Type of Loan.
     “Currently Approved by Majority Lenders” means such Person (including a
limit on the maximum Hedged Eligible Inventory sold to any such Person), storage
location, pipeline, form of Letter of Credit or other matter as the case may be,
as reflected in Schedule V attached hereto and as amended from time to time by
the most recent written notice given by Administrative

5



--------------------------------------------------------------------------------



 



Agent to Borrower as being approved by Majority Lenders. Each such amended
Schedule V will supersede and revoke each prior Schedule V.
     “Default” means any Event of Default and any default, event or condition
which would, with the giving of any requisite notices and the passage of any
requisite periods of time, constitute an Event of Default.
     “Default Rate” means, at the time in question, two percent (2%) per annum
plus:
     (a) the Eurodollar Rate plus the Applicable Margin then in effect for each
Eurodollar Loan (up to the end of the applicable Interest Period),
     (b) the Base Rate plus the Applicable Margin then in effect for each Base
Rate Loan or LC Borrowing,
provided, however, the Default Rate shall never exceed the Highest Lawful Rate.
     “Default Rate Period” means (i) any period during which an Event of
Default, other than pursuant to Section 8.1 (a) or (b), is continuing, provided
that such period shall not begin until notice of the commencement of the Default
Rate has been given to Borrower by Administrative Agent upon the instruction by
Majority Lenders and (ii) any period during which any Event of Default pursuant
to Section 8.1 (a) or (b) is continuing unless Borrower has been notified
otherwise by Administrative Agent upon the instruction by Majority Lenders.
     “Defaulting Lender” means any Lender Party that (a) has failed to fund any
portion of the Loans or participations in LC Obligations required to be funded
by it hereunder or failed to issue any Letter of Credit required to be issued by
it hereunder, in either case within one Business Day of the date required for
such funding or issuance by it hereunder, unless cured, (b) has otherwise failed
to pay over to Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless cured or the subject of a good faith dispute, (c) has otherwise
materially breached any of its obligations hereunder or under any other Loan
Document, unless cured, (d) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding, or (e) is an Impacted Lender that has
failed to enter into an arrangement with LC Issuer with respect to LC Issuer’s
related risk with respect to such Impacted Lender as contemplated in
Section 2.10(a)(iii)(E), and as a result of such failure, as of the date of a
request by Borrower for a Letter of Credit, Borrower has entered into such an
arrangement with LC Issuer.
     “Disclosure Schedule” means Schedule III hereto.
     “Documentation Agent” means Fortis Capital Corp., and its successors in
such capacity.
     “Dollars” and “$” means the lawful currency of the United States of
America, except where otherwise specified.
     “Eligible Assignee” means (a) a Lender, and (b) any other Person (other
than a natural person), including Affiliates of Lenders and Approved Funds,
approved by (i) Administrative Agent and LC Issuers, and (ii) unless an Event of
Default is continuing, Borrower (each such approval not to be unreasonably
withheld or delayed); provided, that notwithstanding the

6



--------------------------------------------------------------------------------



 



foregoing, “Eligible Assignee” shall not include Borrower or any of Borrower’s
Affiliates or Subsidiaries or, unless an Event of Default is continuing, any
Person who, at the relevant time of determination, is a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided further, an Eligible Assignee of any
Lender shall include only those Persons which, through their respective Lending
Offices, are capable of lending to Borrower without the imposition of any
withholding taxes on interest or principal owed to such Persons, and Loans by
such Eligible Assignee shall be made through such Lending Office.
     “Eligible Inventory” means inventories of Petroleum Products in which
Borrower has lawful and absolute title (specifically excluding, however, tank
bottoms and pipeline linefill of Borrower classified as a long-term asset),
which are not subject to any Lien in favor of any Person (other than Permitted
Inventory Liens), which are subject to a fully perfected first priority security
interest (subject only to Permitted Inventory Liens) in favor of Administrative
Agent pursuant to the Loan Documents prior to the rights of, and enforceable as
such against, any other Person, which are otherwise satisfactory to Majority
Lenders in their reasonable business judgment and located at Approved Locations,
minus without duplication the amount of any Permitted Inventory Lien on any such
inventory.
     “Eligible Receivables” means, at the time of any determination thereof (and
without duplication), each Account and, with respect to each determination made
on or after the 20th day of each calendar month and prior to the first day of
the next calendar month, each amount which will be, in the good faith estimate
reasonably determined by Borrower, an Account of the Borrower with respect to
sales and deliveries of Hedged Eligible Inventory during such calendar month or
deliveries of Hedged Eligible Inventory during the next calendar month under
firm written purchase and sale agreements, in either event as to which the
following requirements have been fulfilled (or as to future Accounts, will be
fulfilled as of the date of such sales and deliveries of Hedged Eligible
Inventory), to the reasonable satisfaction of Administrative Agent:
     (i) Borrower has lawful and absolute title to such Account;
     (ii) such Account is a valid, legally enforceable obligation of an Account
Debtor payable in Dollars, arising from the sale and delivery of Hedged Eligible
Inventory to such Person in the United States of America in the ordinary course
of business of Borrower, to the extent of the volumes of Hedged Eligible
Inventory delivered to such Person prior to the date of determination;
     (iii) there has been excluded from such Account (A) any portion that is
subject to any dispute, rejection, loss, non-conformance, counterclaim or other
claim or defense on the part of any Account Debtor or to any claim on the part
of any Account Debtor denying liability under such Account, and (B) the amount
of any account payable or other liability owed by Borrower to the Account Debtor
on such Account, whether or not a specific netting agreement may exist,
excluding, however, any portion of any such account payable or other liability
which is at the time in question covered by a Letter of Credit;
     (iv) Borrower has the full and unqualified right to assign and grant a
security interest in such Account to Administrative Agent as security for the
Obligation;

7



--------------------------------------------------------------------------------



 



     (v) such Account (A) is evidenced by an invoice rendered to the Account
Debtor, or (B) represents the uninvoiced amount in respect of volumes of Hedged
Eligible Inventory scheduled to be delivered by Borrower in the current or
next-following calendar month, is governed by a purchase and sale agreement,
exchange agreement or other written agreement, and in either event such Account
is not evidenced by any promissory note or other instrument;
     (vi) such Account is not subject to any Lien in favor of any Person and is
subject to a fully perfected first priority security interest in favor of
Administrative Agent pursuant to the Loan Documents, prior to the rights of, and
enforceable as such against, any other Person except for a Lien in respect of
First Purchase Crude Payables;
     (vii) such Account is due not more than 30 days following the last day of
the calendar month in which the Hedged Eligible Inventory delivery occurred and
is not more than 30 days past due;
     (viii) such Account is not payable by an Account Debtor with more than
twenty percent (20%) of its Accounts to Borrower that are outstanding more than
60 days from the invoice date;
     (ix) the Account Debtor in respect of such Account (A) is located, is
conducting significant business or has significant assets in the United States
of America or is a Person Currently Approved by Majority Lenders, (B) is not an
Affiliate of Borrower, and (C) is not the subject of any event of the type
described in Section 8.1(i); and
     (x) the Account Debtor in respect of such Account is not a governmental
authority, domestic or foreign.
     “Environmental Laws” means any and all Laws relating to the environment or
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with all rules and regulations promulgated
with respect thereto.
     “ERISA Affiliate” means Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with Borrower, are treated as a single employer
under Section 414 of the Code.
     “ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which Borrower has a
fixed or contingent liability.
     “Eurodollar Loan” means a Loan that bears interest at a rate based upon the
Eurodollar Rate.

8



--------------------------------------------------------------------------------



 



     “Eurodollar Rate” means:
     (a) For any Interest Period with respect to a Eurodollar Loan, the sum of
(i) the rate per annum equal to (A) the British Bankers Association LIBOR Rate
as published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) (“BBA LIBOR”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (B) if such published rate is not available at such time
for any reason, the rate determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted by Reference Bank and with a term equivalent to
such Interest Period would be offered by Reference Bank’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period and (ii) the Market Disruption Spread, if
any, as of the time of determination.
     (b) For any interest rate calculation with respect to a Base Rate Loan, the
rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
on the date of determination (provided that if such day is not a London Business
Day, the next preceding London Business Day) for Dollar deposits being delivered
in the London interbank market for a term of one month commencing that day or
(ii) if such published rate is not available at such time for any reason, the
rate determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made by Reference Bank and with a
term equal to one month would be offered by Reference Bank’s London Branch to
major banks in the London interbank eurodollar market at their request at the
date and time of determination.
     “Eurodollar Unavailability Period” means any period of time during which a
notice delivered to Borrower in accordance with Section 3.6(a) shall remain in
force and effect.
     “Event of Default” has the meaning given to such term in Section 8.1.
     “Existing Agreement” has the meaning given to such term in the recitals
hereof.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Reference
Bank on such day on such transactions as determined by Administrative Agent.
     “Financed Hedged Eligible Inventory” means all Hedged Eligible Inventory
(i) the Cash and Carry Purchase of which is to be or has been secured by Letters
of Credit issued hereunder,

9



--------------------------------------------------------------------------------



 



and/or (ii) the purchase of which pursuant to Cash and Carry Purchases, or the
storage thereof at Approved Locations, has been financed pursuant to Loans
hereunder.
     “First Purchase Crude Payables” means the unpaid amount of any payable
obligation related to the purchase of Petroleum Products by Borrower secured by
a valid statutory Lien, including but not limited to valid statutory Liens, if
any, created under the laws of Texas, New Mexico, Wyoming, Kansas, Oklahoma or
any other state to the extent such payable obligation is not at the time in
question covered by a Letter of Credit.
     “Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.
     “Fiscal Year” means a twelve-month period ending on December 31 of any
year.
     “Fund” means any Person (other than a natural person) that is engaged in
making, purchasing or holding commercial loans and similar extensions of credit
in the ordinary course of its business.
     “GAAP” means those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Borrower and its
Consolidated Subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to Borrower or with respect to
Borrower and its Consolidated Subsidiaries may be prepared in accordance with
such change, but all calculations and determinations to be made hereunder may be
made in accordance with such change only after notice of such change is given to
each Lender and Majority Lenders agree to such change insofar as it affects the
accounting of Borrower or of Borrower and its Consolidated Subsidiaries.
     “GP Inc.” means Plains Marketing GP Inc., a Delaware corporation, the sole
general partner of Borrower.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity thereof authorized by applicable Law to exercise executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to such government (including any supra-national bodies such as
the European Union or the European Central Bank).
     “Hazardous Materials” means any substances regulated under any
Environmental Law, whether as pollutants, contaminants, or chemicals, or as
industrial, toxic or hazardous substances or wastes, or otherwise.
     “Hedged Eligible Inventory” means Petroleum Products purchased or stored,
or scheduled to be purchased or stored, by Borrower, specified by Borrower as
Hedged Eligible Inventory in the corresponding Borrowing Notice, which have been
hedged by either (i) a

10



--------------------------------------------------------------------------------



 



NYMEX contract or an Intercontinental Exchange contract, which hedging contract
is pursuant to a segregated account subject to a security agreement and
assignment of hedging account and agency agreement with and satisfactory to
Administrative Agent and not subject to any setoff, counterclaim or netting, or
(ii) an over-the-counter contract or contract for physical delivery to an
investment-grade counterparty or other counterparty Currently Approved by
Majority Lenders, and which Petroleum Products, in either such case, upon such
purchase or storage by Borrower, shall qualify as Eligible Inventory, in each
case which constitutes a Hedging Contract.
     “Hedged Value” means, as to Hedged Eligible Inventory and such
corresponding Hedging Contracts with respect thereto, an amount equal to the
volume of such Hedged Eligible Inventory times the prices fixed in such
corresponding Hedging Contract, minus (i) all related storage, transportation
and other applicable costs of such Hedged Eligible Inventory, as set forth
therein and (ii) the amount secured by any Broker Liens, other than Broker Liens
on margin deposits with respect to such corresponding Hedging Contracts.
     “Hedging Contract” means (a) any agreement providing for options, swaps,
floors, caps, collars, forward sales or forward purchases involving interest
rates, commodities or commodity prices, equities, currencies, bonds, or indexes
based on any of the foregoing, (b) any option, futures or forward contract
traded on an exchange, and (c) any other derivative agreement or other similar
agreement or arrangement.
     “Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations. All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.
     “Impacted Lender” has the meaning given to such term in
Section 2.10(a)(iii)(E).
     “Indebtedness” of any Person means each of the following:
     (a) its obligations for the repayment of borrowed money,
     (b) its obligations to pay the deferred purchase price of property or
services (excluding trade account payables arising in the ordinary course of
business), other than contingent purchase price or similar obligations incurred
in connection with an acquisition and not yet earned or determinable,
     (c) its obligations evidenced by a bond, debenture, note or similar
instrument,
     (d) its obligations, as lessee, constituting principal under Capital
Leases,
     (e) its direct or contingent reimbursement obligations with respect to the
face amount of letters of credit pursuant to the applications or reimbursement
agreements therefor,
     (f) its obligations for the repayment of outstanding banker’s acceptances,
whether matured or unmatured,

11



--------------------------------------------------------------------------------



 



     (g) its obligations under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing if the
obligation under such synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing is considered
indebtedness for borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP (excluding, to the extent included
herein, operating leases entered into in the ordinary course of business), or
     (h) its obligations under guaranties of any obligations of any other Person
described in the foregoing clauses (a) through (g).
     “Initial Financial Statements” means (i) the audited Consolidated financial
statements of PAA as of December 31, 2007, and (ii) the unaudited Consolidated
financial statements of PAA as of June 30, 2008.
     “Interest Payment Date” means (a) with respect to each Base Rate Loan, the
last day of each March, June, September and December beginning December 31,
2008, and (b) with respect to each Eurodollar Loan, the last day of the Interest
Period that is applicable thereto; provided that the last Business Day of each
calendar month shall also be an Interest Payment Date for each such Loan so long
as any Event of Default exists under Section 8.1(a) or (b).
     “Interest Period” means, with respect to each particular Eurodollar Loan in
a Borrowing, the period specified in the Borrowing Notice or
Continuation/Conversion Notice applicable thereto, beginning on and including
the date specified in such Borrowing Notice or Continuation/Conversion Notice
(which must be a Business Day), and ending one month thereafter (or 7 or 14 days
thereafter, if specified by Borrower and available for each Lender); provided
that: (a) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; (b) any Interest Period which
begins on the last Business Day in a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day in a calendar month; and
(c) notwithstanding the foregoing, no Interest Period may be selected for a Loan
to Borrower that would end after the Maturity Date.
     “Investment” means any investment made, directly or indirectly in any
Person, whether by acquisition of shares of capital stock, indebtedness or other
obligations or securities or by loan, advance, capital contribution or
otherwise, and whether made in cash, by the transfer of property or by any other
means.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the LC
Application, and any other document, agreement and instrument entered into by an
LC Issuer and Borrower (or any Subsidiary) or by Borrower or any Subsidiary in
favor of such LC Issuer and relating to any such Letter of Credit.

12



--------------------------------------------------------------------------------



 



     “Law” means any statute, law, regulation, ordinance, rule, treaty,
judgment, order, decree, permit, concession, franchise, license, agreement or
other governmental restriction of the United States or Canada or any state,
province, or political subdivision thereof or of any foreign country or any
department, state, province or other political subdivision thereof.
     “LC Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any LC Borrowing in accordance with its Percentage Share.
All LC Advances shall be denominated in Dollars.
     “LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by an LC
Issuer, which includes any electronic online letter of credit
application/request system of any LC Issuer.
     “LC-Backed Purchase Contracts” has the meaning given to such term in
Section 2.1(a).
     “LC Borrowing” means an extension of credit from an LC Issuer resulting
from a drawing under any Letter of Credit which has not been reimbursed by
Borrower on the date when made or refinanced as a Borrowing. All LC Borrowings
shall be denominated in Dollars.
     “LC Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “LC Issuer” means Bank of America, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity. Administrative
Agent may, with the consent of Borrower and the Lender in question, or Borrower
may, with the consent of the Lender in question and notice to Administrative
Agent, appoint any Lender hereunder as an LC Issuer in place of or in addition
to Bank of America, N.A.
     “LC Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate outstanding amount of all Unreimbursed Amounts with respect to Letters
of Credit that are not fully refinanced by a Borrowing and, without duplication,
all LC Borrowings. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender Parties” means Administrative Agent, LC Issuer and all Lenders.
     “Lenders” means each signatory hereto designated as a Lender, and the
successors and permitted assigns of each such party as holder of a Note.
     “Lender Schedule” means Schedule II hereto.
     “Letter of Credit” means any letter of credit issued by LC Issuer hereunder
at the application of Borrower pursuant to Section 2.10. For avoidance of doubt,
Letter of Credit includes a commercial or documentary letter of credit and a
standby letter of credit.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

13



--------------------------------------------------------------------------------



 



     “Letter of Credit Sublimit” means, as at any date of determination, an
amount equal to twenty percent (20%) of the Total Committed Amount. The Letter
of Credit Sublimit is part of, and not in addition to, the Total Committed
Amount.
     “Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.
     “Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
which would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.
     “Loan Documents” means this Agreement, the Notes, the Letters of Credit,
the LC Applications, the written Borrowing Notices, the Summary Collateral
Reports, the PAA Guaranty and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith or
therewith (exclusive of term sheets and commitment letters).
     “Loans” means loans by Lenders to Borrower pursuant to Section 2.2.
     “Majority Lenders” means Lenders who have in the aggregate more than fifty
percent (50%) of the Total Committed Amount; provided that the Commitment of,
and the portion of the Total Committed Amount held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.
     “Market Disruption Spread” means zero unless a notice delivered pursuant to
Section 3.6(b) is in effect, in which case, such spread shall be a rate per
annum equal to 0.25%.
     “Material Adverse Change” means (a) a material and adverse change in
(i) Borrower’s Consolidated financial condition, (ii) Borrower’s Consolidated
operations, properties or prospects, considered as a whole, or (iii) Borrower’s
ability to timely pay its Obligations, or (b) a material adverse effect on the
enforceability of the material terms of any Loan Document.
     “Maturity Date” means 364 days from the Closing Date, unless terminated
earlier in accordance with Section 8.1 or Section 10.10.
     “Moody’s” means Moody’s Investor Service, Inc., or its successor.

14



--------------------------------------------------------------------------------



 



     “Notes” has the meaning given such term in Section 2.2 hereof.
     “NYMEX” means the New York Mercantile Exchange.
     “Obligations” means all Liabilities from time to time owing by Borrower to
any Lender Party under or pursuant to any of the Notes and Letters of Credit,
including all LC Obligations owing thereunder, or under or pursuant to any
guaranty of the obligations of Borrower or under the Loan Documents.
“Obligation” means any part of the Obligations.
     “Outstanding Amount” means on any date (i) with respect to Loans, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date;
and (ii) with respect to any LC Obligations, the aggregate outstanding amount of
such LC Obligations on such date after giving effect to any LC Credit Extension
occurring on such date and any other changes in the aggregate amount of the LC
Obligations as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts.
     “PAA” means Plains All American Pipeline, L.P., a Delaware limited
partnership.
     “PAA Credit Agreement” means that certain Second Amended and Restated
Credit Agreement [US/Canada Facilities] dated July 31, 2006 among PAA, PMC (Nova
Scotia) Company, Plains Marketing Canada, L.P., Bank of America, N.A., as
administrative agent, Bank of America, N.A., acting through its Canada Branch,
as Canadian administrative agent, and the lenders named therein, as amended by
First Amendment to Second Amended and Restated Credit Agreement dated July 31,
2007, as from time to time amended, supplemented or restated.
     “PAA Debt Coverage Ratio” means the “Debt Coverage Ratio” as defined in the
PAA Credit Agreement.
     “PAA Debt Rating” means the rating then in effect by a Rating Agency with
respect to the long term senior unsecured non-credit enhanced debt of PAA.
     “PAA Guaranty” means that certain Restated Guaranty Agreement of even date
herewith by PAA in favor of Administrative Agent for the benefit of Lenders.
     “Participant” has the meaning specified in Section 10.5(d).
     “Percentage Share” means:
     (a) at any relevant time of determination during which the Commitments
remain outstanding, a fraction (expressed as a percentage, carried out to the
sixth decimal place), the numerator of which is the amount of the Commitment of
such Lender at such time and the denominator of which is the amount of the Total
Committed Amount at such time; and
     (b) at any relevant time of determination on or subsequent to the
termination of the Commitments pursuant to Section 8.1, a fraction (expressed as
a percentage, carried out to the sixth decimal place),

15



--------------------------------------------------------------------------------



 



the numerator of which is the sum of
     (i) the Outstanding Amount of Loans of such Lender plus
     (ii) an amount equal to (A) (1) the Outstanding Amount of Loans of such
Lender, divided by (2) the Outstanding Amount of all Loans of all Lenders, times
(B) the Outstanding Amount of all LC Obligations, and
     the denominator of which is the Total Outstanding Amount.
     The initial Percentage Share of each Lender is set forth opposite the name
of such Lender on Schedule II or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
     “Permitted Inventory Liens” means (i) any Lien, and the amount of any
Liability secured thereby, on Petroleum Products inventory imposed by any
governmental authority for taxes, assessments or charges not yet due or the
validity of which is being contested in good faith and by appropriate
proceedings, if necessary, for which adequate reserves are maintained on the
books of Borrower in accordance with GAAP (so long as such Lien is inchoate) or
(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including, without limitation, Liens on
property of Borrower in the possession of storage facilities, pipelines or
barges) arising in the ordinary course of business for amounts which are not
more than 60 days past due or the validity of which is being contested in good
faith and by appropriate proceedings, if necessary, and for which adequate
reserves are maintained on the books of Borrower in accordance with GAAP.
     “Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust or trustee thereof, estate or
executor thereof, unincorporated organization or joint venture, Governmental
Authority, or any other legally recognizable entity.
     “Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products
or any blend thereof.
     “Plains Terminal” means any storage terminal, tankage or facility owned by
(i) Borrower or PAA, or (ii) by any Affiliate of Borrower or PAA that has
executed and delivered a bailee letter in form and substance reasonably
acceptable to Administrative Agent with respect to any Collateral stored at such
terminal, tankage or facility.
     “Pricing Grid” means Schedule I attached hereto.
     “Rating Agency” means either S&P or Moody’s.
     “Reference Bank” means, at any time, the financial institution serving as
Administrative Agent.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

16



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of Borrower or Borrower’s
general partner. Any document delivered hereunder that is signed by a
Responsible Officer of Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of Borrower, and such Responsible Officer shall be conclusively presumed to
have acted on behalf of Borrower.
     “Restriction Exception” means (i) any applicable Law or any instrument
governing Indebtedness or equity interests, or any applicable Law or any other
agreement relating to any property, assets or operations of a Person whose
capital stock or other equity interests are acquired, in whole or part, by
Borrower pursuant to an acquisition (whether by merger, consolidation,
amalgamation or otherwise), as such instrument or agreement is in effect at the
time of such acquisition (except with respect to Indebtedness incurred in
connection with, or in contemplation of, such acquisition), or such applicable
Law is then or thereafter in effect (as applicable), which is not applicable to
Borrower, or the property, assets or operations of Borrower, other than the
acquired Person, or the property, assets or operations of such acquired Person
or such acquired Person’s Subsidiaries; provided that in the case of
Indebtedness, the incurrence of such Indebtedness is not prohibited hereunder,
(ii) provisions with respect to the disposition or distribution of assets in
joint venture agreements or other similar agreements entered into in the
ordinary course of business, (iii) (a) a lease, license or similar contract,
which restricts in a customary manner the subletting, assignment, encumbrance or
transfer of any property or asset that is subject thereto or the assignment,
encumbrance or transfer of any such lease, license or other contract,
(b) mortgages, deeds of trust, pledges or other security instruments, the entry
into which does not result in a Default, securing indebtedness of Borrower,
which restricts the transfer of the property subject to such mortgages, deeds of
trust, pledges or other security instruments, or (c) customary provisions
restricting disposition of, or encumbrances on, real property interests set
forth in any reciprocal easements of Borrower, (iv) restrictions imposed
pursuant to this Agreement and the other Loan Documents, (v) restrictions on the
transfer or encumbrance of property or assets which are imposed by the holder of
Liens on property or assets of Borrower, provided that neither the incurrence of
such Lien nor any related Indebtedness results in a Default, (vi) any agreement
to, directly or indirectly, sell or otherwise dispose of assets or equity
interests to any Person pending the closing of such sale, provided that such
sale is consummated in compliance with any applicable provisions of this
Agreement, (vii) net worth provisions in leases and other agreements entered
into by Borrower in the ordinary course of business, and (viii) an agreement
governing Indebtedness incurred to refinance the Indebtedness issued, assumed or
incurred pursuant to an agreement referred to in clauses (iv) and (v) above;
provided, however, that the provisions relating to such encumbrance or
restriction contained in any such Indebtedness are no less favorable to Borrower
in any material respect as determined by its board of directors in its
reasonable and good faith judgment than the provisions relating to such
encumbrance or restriction contained in agreements referred to in such clauses
(iv) and (v).
     “S&P” means Standard & Poor’s Ratings Group (a division of McGraw Hill,
Inc.) or its successor.

17



--------------------------------------------------------------------------------



 



     “Sale Value” means, as to Hedged Eligible Inventory subject to sales
contracts and such corresponding sales contracts with respect thereto, an amount
equal to the volumes of such Hedged Eligible Inventory times the sale price with
respect to which Lenders are financing the Cash and Carry Purchase (or
refinancing the storage) thereof, minus all related storage, transportation and
other applicable costs, as set forth therein.
     “Security Documents” means the instruments listed in the Security Schedule
and all other security agreements, chattel mortgages, pledges, financing
statements, continuation statements, extension agreements and other agreements
or instruments now, heretofore, or hereafter delivered by Borrower to
Administrative Agent in connection with this Agreement or any transaction
contemplated hereby to secure or guarantee the payment of any part of the
Obligations or the performance of Borrower’s other duties and obligations under
the Loan Documents.
     “Security Schedule” means Schedule IV hereto.
     “Subsidiary” means, with respect to any Person, any corporation,
association, partnership, limited liability company, joint venture, or other
business or corporate entity, enterprise or organization which is directly or
indirectly (through one or more intermediaries) controlled or owned more than
fifty percent by such Person.
     “Summary Collateral Report” means a summary report with respect to the
Collateral, as described in Section 6.2(d).
     “Syndication Agent” means BNP Paribas, and its successors in such capacity.
     “Termination Event” means (a) the occurrence with respect to any ERISA Plan
of (i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.
     “Total Committed Amount” means, at any time, the sum of the aggregate
amount of Commitments at such time.
     “Total Outstanding Amount” means, at any time, the sum of (i) the
Outstanding Amount of Loans at such time plus (ii) the Outstanding Amount of LC
Obligations.
     “Type” means, with respect to any Loans, the characterization of such Loans
as Base Rate Loans or Eurodollar Loans.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York.

18



--------------------------------------------------------------------------------



 



     “Unreimbursed Amount” has the meaning specified in Section 2.10(c)(i).
     Section 1.2. Exhibits and Schedules; Additional Definitions. All Exhibits
and Schedules attached to this Agreement are a part hereof for all purposes.
     Section 1.3. Amendment of Defined Instruments. Unless the context otherwise
requires or unless otherwise provided herein the terms defined in this Agreement
which refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments and restatements of
such agreement, instrument or document, provided that nothing contained in this
section shall be construed to authorize any such renewal, extension,
modification, amendment or restatement.
     Section 1.4. References and Titles. All references in this Agreement to
Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any subdivisions are for convenience only and do
not constitute any part of such subdivisions and shall be disregarded in
construing the language contained in such subdivisions. The words “this
Agreement,” “this instrument,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this section”
and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation.” Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires. References to an “officer” or “officers” of Borrower shall mean and
include officers of such Person or the controlling management entity of such
Person as provided in such Person’s organizational documents, as applicable.
     Section 1.5. Calculations and Determinations. All calculations under the
Loan Documents of interest chargeable with respect to Eurodollar Loans and of
fees shall be made on the basis of actual days elapsed (including the first day
but excluding the last) and a year of 360 days. All other calculations of
interest made under the Loan Documents shall be made on the basis of actual days
elapsed (including the first day but excluding the last) and a year of 365 or
366 days, as appropriate. Each determination by a Lender Party of amounts to be
paid under Article III or any other matters which are to be determined hereunder
by a Lender Party (such as any Eurodollar Rate, Business Day, Interest Period,
or Reserve Percentage) shall, in the absence of manifest error, be conclusive
and binding. Unless otherwise expressly provided herein or unless Majority
Lenders otherwise consent all financial statements and reports furnished to any
Lender Party hereunder shall be prepared and all financial computations and
determinations pursuant hereto shall be made in accordance with GAAP.
     Section 1.6. Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases,

19



--------------------------------------------------------------------------------



 



whether or not such maximum stated amount is in effect at such time; provided,
further, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
reductions in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the amount available to be drawn under such Letter of
Credit at such time.
ARTICLE II — The Loans and Letters of Credit
     Section 2.1. Loans and Letters of Credit.
     (a) Loans to Finance Hedged Eligible Inventory. During the Commitment
Period, Borrower may request Lenders to make Loans to finance Hedged Eligible
Inventory, specifying (i) volumes of Hedged Eligible Inventory to be subject to
Cash and Carry Purchases or to be stored at or to remain stored at Approved
Locations, including hedged price, Hedged Value and Approved Locations where
such Hedged Eligible Inventory is stored or to be delivered and/or stored,
(ii) any corresponding Hedging Contracts (including Master ISDA Agreements,
counterparties and confirmations thereunder) covering such Hedged Eligible
Inventory, and (iii) any corresponding sale contracts (with purchaser, date,
volumes, prices and such other identifying information as Administrative Agent
may reasonably request) pursuant to which Borrower has contracted to sell such
Hedged Eligible Inventory, including specifying volumes, sale price and Sale
Value.
     (b) Letters of Credit Securing LC-Backed Purchase Contracts. Borrower may
request one or more Letters of Credit pursuant to Section 2.10, naming the
sellers of Hedged Eligible Inventory under such purchase contracts as Borrower
may specify (“LC-Backed Purchase Contracts”), as beneficiaries; provided,
Borrower shall specify to Administrative Agent the seller, date, volumes, prices
and such other identifying information as Administrative Agent may reasonably
request with respect to each such LC-Backed Purchase Contract. Each such Letter
of Credit shall by its terms identify the specific LC-Backed Purchase Contracts
to which it relates and shall automatically reduce upon receipt by the
beneficiary thereof of any payments made by Borrower to such beneficiary for
such Hedged Eligible Inventory referencing such Letter of Credit.
     Section 2.2. Commitments to Lend; Notes.
     (a) Loans. Subject to the terms and conditions hereof, each Lender agrees
to make Loans to Borrower upon Borrower’s request from time to time during the
Commitment Period, provided that (i) subject to Sections 3.3, 3.4 and 3.7, all
Lenders are requested to make Loans of the same Type in accordance with their
respective Percentage Shares and as part of the same Borrowing, (ii) immediately
after giving effect to such Loans, the Total Outstanding Amount does not exceed
the lesser of (x) ninety percent (90%) of the Sale Value of Financed Hedged
Eligible Inventory (or Hedged Value, as to Financed Hedged Eligible Inventory
not subject to sales contracts), and (y) the Total Committed Amount determined
as of the date on which the requested Loans are to be made, and
(iii) immediately after giving effect to such Loans, the Outstanding Amount of
Loans by each Lender plus such Lender’s Percentage Share of the Outstanding
Amount of LC Obligations does not exceed such Lender’s Commitment. The aggregate
amount of all Loans in any Borrowing must be equal to $2,000,000 or any higher
integral multiple of $250,000. The obligation of Borrower to repay to each
Lender the aggregate

20



--------------------------------------------------------------------------------



 



amount of all Loans made by such Lender to Borrower, together with interest
accruing in connection therewith, shall be evidenced by a single promissory note
(herein called such Lender’s “Note”) made by Borrower payable to the order of
such Lender in the form of Exhibit A with appropriate insertions. The amount of
principal owing on any Lender’s Note at any given time shall be the aggregate
amount of all Loans theretofore made by such Lender to Borrower minus all
payments of principal theretofore made by Borrower on such Note as provided
herein. Interest on each Note shall accrue and be due and payable as provided
herein and therein. Each Note shall be due and payable as provided herein and
therein, and shall be due and payable in full on the Maturity Date. Subject to
the terms and conditions of this Agreement, Borrower may borrow, repay, and
reborrow under this Section 2.2. Borrower may have no more than seven Borrowings
of Eurodollar Loans outstanding at any time. All payments of principal and
interest on the Loans shall be made in Dollars.
     (b) Increase in Total Committed Amount. Borrower shall have the right,
without the consent of the Lenders but with the prior approval of Administrative
Agent, such approval not to be unreasonably withheld, to cause from time to time
an increase in the Total Committed Amount by adding to this Agreement one or
more additional Lenders or by allowing one or more Lenders to increase their
respective Commitments; provided however (i) no Event of Default shall have
occurred hereunder which is continuing or would immediately result therefrom,
(ii) no such increase shall result in the Total Committed Amount to exceed
$1,200,000,000, and (iii) no Lender’s Commitment shall be increased without such
Lender’s consent. Upon any increase in the aggregate Total Committed Amount
pursuant to the foregoing, the Lenders hereby authorize the Agent and Borrower
to make non-ratable borrowings and prepayments of the Loans, and if any such
prepayment requires the payment of Eurodollar Loans, Borrower shall pay any
required amounts pursuant to Section 3.7 other than on the last day of the
applicable Interest Period, in order to ensure that the Loans of the Lenders
shall be outstanding on a ratable basis in accordance with their Percentage
Shares, and the Commitments shall be as set forth in a revised Schedule II, and
no such borrowing or prepayment shall violate any provisions of this Agreement.
     Section 2.3. Requests for Loans.
     (a) Borrowing Notices. Borrower must give to Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of any requested
Borrowing. Each such notice constitutes a “Borrowing Notice” hereunder and must:
     (i) specify (A) the aggregate amount of any such Borrowing and the date on
which Base Rate Loans are to be advanced, or (B) the aggregate amount of any
such Borrowing of new Eurodollar Loans, the date on which such Eurodollar Loans
are to be advanced (which shall be the first day of the Interest Period which is
to apply thereto), and the length of the applicable Interest Period; and
     (ii) be received by Administrative Agent not later than 11:00 a.m., New
York, New York time, on (A) the day on which any such Base Rate Loans are to be
made, or (B) the third Business Day preceding the day on which any such
Eurodollar Loans are to be made.

21



--------------------------------------------------------------------------------



 



Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B, duly completed,
accompanied by a Summary Collateral Report. Each such telephonic request shall
be deemed a representation, warranty, acknowledgment and agreement by Borrower
as to the matters which are required to be set out in such written confirmation.
Upon receipt of any such Borrowing Notice, Administrative Agent shall give each
Lender prompt notice of the terms thereof. If all conditions precedent to such
new Loans have been met, each Lender will on the date requested remit to
Administrative Agent at its designated office not later than 1:00 p.m., New
York, New York time, the amount of such Lender’s new Loan in immediately
available funds, and upon receipt of such funds, unless to its actual knowledge
any conditions precedent to such Loans have been neither met nor waived as
provided herein, Administrative Agent shall promptly make such Loans available
to Borrower. All Borrowings of Loans shall be advanced in Dollars.
     (b) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon, New York, New York time, on
the date of such Borrowing) that such Lender will not make available to
Administrative Agent such Lender’s Percentage Share of such Borrowing,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with this Section 2.3 (or, in the case of a Borrowing
of Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by this Section 2.3) and may, in reliance upon
such assumption, make available to Borrower a corresponding amount of such
Borrowing. In such event, if a Lender has not in fact made its Percentage Share
of the applicable Borrowing available to Administrative Agent, then such Lender
and Borrower severally agree to pay to Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to
Borrower to but excluding the date of payment to Administrative Agent, at (A) in
the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to Base Rate Loans. If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to the Borrower
the amount of such interest paid by Borrower for such period. If such Lender
pays its Percentage Share of the applicable Borrowing to Administrative Agent
and Administrative Agent makes such amount available to Borrower, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make or timely make such payment
to Administrative Agent. A notice of Administrative Agent to any Lender or
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.
     Section 2.4. Continuations and Conversions of Existing Loans. Borrower may
make the following elections with respect to Loans already outstanding: (i) to
Convert, in whole or in part, Base Rate Loans to Eurodollar Loans, (ii) to
Convert, in whole or in part, Eurodollar Loans to Base Rate Loans on the last
day of the Interest Period applicable thereto, and (iii) to Continue, in whole
or in part, Eurodollar Loans beyond the expiration of such Interest Period by
designating a new Interest Period to take effect at the time of such expiration.
In making such

22



--------------------------------------------------------------------------------



 



elections, Borrower may combine existing Loans to Borrower made pursuant to
separate Borrowings into one new Borrowing or divide existing Loans to Borrower
made pursuant to one Borrowing into separate new Borrowings, provided that
Borrower may have no more than seven Borrowings of Eurodollar Loans outstanding
at any time. To make any such election, Borrower must give to Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of any
such Conversion or Continuation of existing Loans, with a separate notice given
for each new Borrowing. Each such notice constitutes a “Continuation/Conversion
Notice” hereunder and must:
     (i) specify the existing Loans which are to be Continued or Converted;
     (ii) specify (A) the aggregate amount of any Borrowing of Base Rate Loans
into which such existing Loans are to be Continued or Converted and the date on
which such Continuation or Conversion is to occur, or (B) the aggregate amount
of any Borrowing of Eurodollar Loans into which such existing Loans are to be
Continued or Converted, the date on which such Continuation or Conversion is to
occur (which shall be the first day of the Interest Period which is to apply to
such Eurodollar Loans), and the length of the applicable Interest Period; and
     (iii) be received by Administrative Agent not later than 11:00 a.m. New
York, New York time, on (i) the day on which any such Continuation or Conversion
to Base Rate Loans is to occur, or (ii) the third Business Day preceding the day
on which any such Continuation or Conversion to Eurodollar Loans is to occur.
Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit C, duly
completed. Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation. Upon receipt of any such
Continuation/Conversion Notice, Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Continuation/Conversion Notice shall be
irrevocable and binding on Borrower. During the continuance of any Default,
Borrower may not make any election to Convert existing Loans into Eurodollar
Loans or Continue existing Loans as Eurodollar Loans beyond the expiration of
their respective and corresponding Interest Period then in effect. If (due to
the existence of a Default or for any other reason) Borrower fails to timely and
properly give any Continuation/Conversion Notice with respect to a Borrowing of
existing Eurodollar Loans at least three days prior to the end of the Interest
Period applicable to such Eurodollar Loans, any such Eurodollar Loans, to the
extent not prepaid at the end of such Interest Period, shall automatically be
Converted into Base Rate Loans at the end of such Interest Period. No new funds
shall be repaid by Borrower or advanced by any Lender in connection with any
Continuation or Conversion of existing Loans pursuant to this section, and no
such Continuation or Conversion shall be deemed to be a new advance of funds for
any purpose; such Continuations and Conversions merely constitute a change in
the interest rate applicable to such already outstanding Loans.
     Section 2.5. Use of Proceeds. Borrower shall use all Loans to refinance
outstanding indebtedness under the Existing Agreement, to finance Hedged
Eligible Inventory and to refinance Unreimbursed Amounts. Any Loans used to
purchase Hedged Eligible Inventory under LC-Backed Purchase Contracts shall be
used by Borrower on the date of such Loan to pay

23



--------------------------------------------------------------------------------



 



the sellers thereunder, with reference in each case to the outstanding Letter of
Credit issued with respect to such LC-Backed Purchase Contract, and Borrower
shall provide documentation to Administrative Agent with respect thereto.
Borrower shall use all Letters of Credit solely for the purposes set forth in
Section 2.10(d). In no event shall the funds from any Loans or any Letters of
Credit be used directly or indirectly by any Person for personal, family,
household or agricultural purposes or for the purpose, whether immediate,
incidental or ultimate, of purchasing, acquiring or carrying any “margin stock”
(as such term is defined in Regulation U promulgated by the Board of Governors
of the Federal Reserve System) or to extend credit to others directly or
indirectly for the purpose of purchasing or carrying any such margin stock.
Borrower represents and warrants that it is not engaged principally, or as one
of its important activities, in the business of extending credit to others for
the purpose of purchasing or carrying such margin stock.
     Section 2.6. Interest Rates and Fees.
     (a) Interest Rates.
          (i) Each Loan shall bear interest as follows: (A) unless the Default
Rate shall apply, each Base Rate Loan shall bear interest on each day
outstanding at the Base Rate plus the Applicable Margin in effect on such day,
and each Eurodollar Loan shall bear interest on each day during the related
Interest Period at the related Eurodollar Rate plus the Applicable Margin in
effect on such day, and (B) during a Default Rate Period, all Loans shall bear
interest on each day outstanding at the applicable Default Rate.
          (ii) If an Event of Default based upon Section 8.1(a), Section 8.1(b)
or Section 8.1(h)(i), (h)(ii) or (h)(iii) exists and the Loans are not bearing
interest at the Default Rate, the past due principal and past due interest shall
bear interest on each day outstanding at the applicable Default Rate.
          (iii) The interest rate shall change whenever the applicable Base
Rate, Eurodollar Rate or Applicable Margin changes. In no event shall the
interest rate on any Loan exceed the Highest Lawful Rate.
     (b) Upfront Fee. In consideration of each Lender’s Commitment, Borrower
will pay to Administrative Agent for the account of each Lender in proportion to
its Percentage Share, an upfront fee as agreed to between Borrower,
Administrative Agent and Lenders, due and payable on the date hereof.
     (c) Commitment Fee, Reductions of Commitments. The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Percentage Share, a commitment fee equal to the Commitment Fee Rate times the
actual daily amount by which the Total Committed Amount exceeds the sum of
(i) the Outstanding Amount of Loans and (ii) the Outstanding Amount of LC
Obligations; provided, such commitment fee shall cease to accrue or be deemed to
have accrued, or be owing or payable by Borrower to Administrative Agent for the
account of any Lender with respect to such Lender’s Percentage Share during any
period that such Lender constitutes a Defaulting Lender as described in clauses
(a), (d) or (e) of the definition thereof. Subject to the proviso set forth in
the immediately preceding sentence, the commitment fee shall accrue at all times
during the Commitment Period, including at any time

24



--------------------------------------------------------------------------------



 



during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Commitment Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Commitment Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the applicable Commitment Fee Rate separately for
each period during such quarter that such applicable Commitment Fee Rate was in
effect. Borrower shall have the right from time to time to permanently reduce
the Total Committed Amount, provided that (A) notice of such reduction is given
not less than two Business Days prior to such reduction, (B) the resulting Total
Committed Amount is not less than the Total Outstanding Amount, and (C) each
partial reduction shall be in an amount at least equal to $1,000,000 and in
multiples of $1,000,000 in excess thereof.
     Section 2.7. Optional Prepayments. Borrower may, upon three Business Days’
notice, as to Eurodollar Loans, or same Business Day’s notice, as to Base Rate
Loans, to Administrative Agent (and Administrative Agent will promptly give
notice to the other Lenders) from time to time and without premium or penalty
(other than any amounts due under Section 3.7 hereof with respect to prepayments
of any Eurodollar Loans) prepay the Loans, in whole or in part, so long as the
aggregate amounts of all partial prepayments of principal on the Loans equals
$2,500,000 or any higher integral multiple of $250,000. Upon receipt of any such
notice, Administrative Agent shall give each Lender prompt notice of the terms
thereof. Each prepayment of principal of a Loan under this section shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid.
Any principal or interest prepaid pursuant to this section shall be in addition
to, and not in lieu of, all payments otherwise required to be paid under the
Loan Documents at the time of such prepayment. Following notice by Borrower
pursuant to the foregoing, Borrower shall make such prepayment, and the
prepayment amount specified in such notice shall be due and payable, on the date
specified in such notice.
     Section 2.8. Mandatory Prepayments and Payments.
     (a) If at any time the Total Outstanding Amount exceeds the lesser of
(x) ninety percent (90%) of the Sale Value of Financed Hedged Eligible Inventory
(or Hedged Value, as to Financed Hedged Eligible Inventory not subject to sales
contracts), and (y) the Total Committed Amount determined as of such date,
whether as a result of any investment-grade counterparty with respect to any
Financed Hedged Eligible Inventory ceasing to maintain its investment grade
rating, or otherwise, Borrower shall within one Business Day prepay the
principal of the Loans in an amount at least equal to such excess. Each
prepayment of principal under this section shall be accompanied by all interest
then accrued and unpaid on the principal so prepaid. Any principal or interest
prepaid pursuant to this section shall be in addition to, and not in lieu of,
all payments otherwise required to be paid under the Loan Documents at the time
of such prepayment.
     (b) If any contract pursuant to which the Sale Value of any Financed Hedged
Eligible Inventory is modified, sold or exchanged in any way that would
negatively affect the Sale Value of such Financed Hedged Eligible Inventory with
respect thereto, Borrower shall immediately (i) notify Administrative Agent of
such decreased Sale Value, and (ii) prepay any outstanding Loans with respect to
such Financed Hedged Eligible Inventory as may be required pursuant to
Section 2.8(a) above.

25



--------------------------------------------------------------------------------



 



     (c) Each Loan by a Lender hereunder shall be due and payable on the
Maturity Date, accompanied by all interest then accrued and unpaid on such Loan.
     Section 2.9. Reserved.
     Section 2.10. Letters of Credit.
     (a) The Letter of Credit Commitment.
          (i) Subject to the terms and conditions set forth herein, (A) LC
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.10, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of Borrower, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and
(B) Lenders severally agree to participate in Letters of Credit issued for the
account of Borrower and any drawings thereunder; provided that after giving
effect to any LC Credit Extension with respect to any Letter of Credit, (I) the
Total Outstanding Amount does not exceed the lesser of (x) ninety percent (90%)
of the Sale Value of Financed Hedged Eligible Inventory (or Hedged Value, as to
Financed Hedged Eligible Inventory not subject to sales contracts), and (y) the
Total Committed Amount, (II) the Outstanding Amount of Loans of any Lender, plus
such Lender’s Percentage Share of the Outstanding Amount of all LC Obligations
shall not exceed such Lender’s Commitment and (III) the Outstanding Amount of
the LC Obligations shall not exceed the Letter of Credit Sublimit. Each request
by Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by Borrower that the LC Credit Extension so requested
complies with the conditions set forth in the provisos to the preceding
sentence. Each Letter of Credit shall be used to secure the Cash and Carry
Purchase by Borrower of Hedged Eligible Inventory pursuant to an LC-Backed
Purchase Contract and be substantially in the form of Exhibit E hereto or such
other form and terms as shall be acceptable to LC Issuer in its sole and
absolute discretion. Within the foregoing limits, and subject to the terms and
conditions hereof, Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Letters of Credit outstanding under the
Existing Agreement as of the Closing Date shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
          (ii) An LC Issuer shall not issue any Letter of Credit, if:
               (A) the expiry date of such requested Letter of Credit would
occur more than 70 days after the date of issuance or last extension, unless the
Majority Lenders have approved such expiry date; or
               (B) the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Lenders have
approved such expiry date.
          (iii) An LC Issuer shall not be under any obligation to issue any
Letter of Credit if:

26



--------------------------------------------------------------------------------



 



               (A) any order, judgment or decree of any Governmental Authority
or arbitrator having jurisdiction over it shall by its terms purport to enjoin
or restrain LC Issuer from issuing such Letter of Credit, or any Law applicable
to LC Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over LC Issuer shall
prohibit, or request or direct LC Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
LC Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which LC Issuer is not otherwise permitted hereunder to
be compensated hereunder) not in effect on the Closing Date, or shall impose
upon LC Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date (for which LC Issuer is otherwise permitted hereunder to be
compensated hereunder) and which LC Issuer in good faith deems material to it;
               (B) except as otherwise agreed by Administrative Agent and LC
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
               (C) such Letter of Credit is to be denominated in a currency
other than Dollars; or
               (D) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
               (E) a default of any Lender’s obligations to fund under
Section 2.10(c) exists or any Lender is at such time a Defaulting Lender or
Impacted Lender hereunder, unless the LC Issuer shall have entered into
arrangements satisfactory to LC Issuer with the Borrower or such Lender to make
available funds, guaranty or other security satisfactory to LC Issuer for so
long as such Letter of Credit is outstanding in an amount sufficient to
eliminate the LC Issuer’s risk with respect to such Lender’s Percentage Share of
such Letter of Credit. As used herein, “Impacted Lender” means any Lender as to
which (a) the LC Issuer has a good faith belief that such Lender has defaulted
in fulfilling its obligations under one or more other syndicated credit
facilities or (b) an entity that controls such Lender has been deemed insolvent
or become subject to a bankruptcy or other similar proceeding.
          (iv) An LC Issuer shall not amend any Letter of Credit if LC Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
          (v) An LC Issuer shall be under no obligation to amend any Letter of
Credit if (A) LC Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
          (vi) An LC Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
an LC Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by LC Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included LC Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to LC Issuer.

27



--------------------------------------------------------------------------------



 



     (b) Procedures for Issuance and Amendment of Letters of Credit.
          (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrower delivered to LC Issuer (with a copy to
Administrative Agent) in the form of a printed LC Application, appropriately
completed and signed by a Responsible Officer of Borrower or an electronic LC
Application initiated by Borrower pursuant to LC Issuer’s online electronic
letter of credit application/request system. Such LC Application must be
received by LC Issuer and Administrative Agent not later than 11:00 a.m. (New
York, New York time) at least two Business Days prior to the proposed issuance
date or date of amendment, as the case may be, of any Letter of Credit; or such
later date and time as Administrative Agent and LC Issuer may agree in a
particular instance in their sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such LC Application shall specify in
form and detail satisfactory to LC Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) any
modification in respect of Rule 3.14 of the ISP, and (H) such other matters as
LC Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such LC Application shall specify in form and
detail satisfactory to LC Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment (including any modification in respect of
Rule 3.14 of the ISP); and (D) such other matters as LC Issuer may reasonably
require. Additionally, Borrower shall furnish to LC Issuer and Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as LC Issuer or
Administrative Agent may reasonably require.
          (ii) Promptly after receipt of any LC Application, LC Issuer will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such LC Application and, if not, LC
Issuer will provide Administrative Agent with a copy thereof. Unless LC Issuer
has received written notice from Administrative Agent (who hereby agrees to
provide contemporaneous notice to Borrower) or Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, specifying in reasonable detail the relevant
condition or conditions not then satisfied, and the basis for such assertion,
and such condition or conditions, as applicable, remain unsatisfied on such
requested date of issuance or amendment, then, subject to the terms and
conditions hereof, LC Issuer shall, on the requested date, issue a Letter of
Credit for the account of Borrower or enter into the applicable amendment, as
the case may be, in each case in accordance with LC Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such LC Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Percentage Share, as applicable,
times the amount of such Letter of Credit.
          (iii) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, LC Issuer will also deliver to the appropriate Borrower
and Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

28



--------------------------------------------------------------------------------



 



     (c) Drawings and Reimbursements; Funding of Participations.
          (i) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, LC Issuer shall notify Borrower
and Administrative Agent thereof. If LC Issuer shall give notice to Borrower
prior to 11:00 a.m. (New York, New York time) on the date of any payment by LC
Issuer under a Letter of Credit (such date, an “Honor Date”), Borrower shall
reimburse LC Issuer through Administrative Agent in an amount equal to the
amount of such drawing (and if LC Issuer shall give notice to Borrower at or
after such time, Borrower shall reimburse LC Issuer by such time on the
following Business Day). If Borrower fails to so reimburse LC Issuer by the
applicable time, Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Percentage Share thereof. In such event,
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Total Committed Amount, as applicable, and the conditions set
forth in Article IV (without giving effect to Borrower’s failure to so reimburse
LC Issuer as provided in this Section 2.10(c)(i) above). Any notice given by LC
Issuer or Administrative Agent pursuant to this Section 2.10(c)(i) may be given
by telephone if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
          (ii) Each Lender shall upon any notice pursuant to Section 2.10(c)(i)
prior to 11:00 a.m. (New York, New York time), make funds available to
Administrative Agent for the account of LC Issuer, in Dollars at Administrative
Agent’s Office in an amount equal to such Lender’s Percentage Share of the
Unreimbursed Amount not later than 1:00 p.m. (New York, New York time) on the
Business Day specified in such notice by Administrative Agent (and, if such
notice pursuant to Section 2.10(c)(i) is at or after 11:00 a.m. (New York, New
York time), each Lender shall make such funds available not later than 1:00 p.m.
(New York, New York time) on the following Business Day), whereupon, subject to
the provisions of Section 2.10(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to Borrower in such
amount. Administrative Agent shall remit the funds so received to LC Issuer in
Dollars.
          (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Article IV (without giving effect to Borrower’s failure to reimburse LC Issuer
as provided in Section 2.10(c)(i)) cannot be satisfied, because LC Issuer’s
notice pursuant to Section 2.10(c)(i) is at or after 11:00 a.m. (New York, New
York time) or for any other reason, Borrower shall be deemed to have incurred
from LC Issuer an LC Borrowing in the amount of the Unreimbursed Amount that is
not so refinanced, which LC Borrowing shall be due and payable on the second
Business Day following the corresponding Honor Date (together with interest) and
shall bear interest on the amount thereof from time to time outstanding at the
Base Rate in effect from time to time, and if not repaid by 11:00 a.m. (New
York, New York time) on such second succeeding Business Day, shall thereafter
bear interest on the amount thereof from time to time outstanding at the Default
Rate. In such event, each Lender’s payment to Administrative Agent for the
account of LC Issuer pursuant to Section 2.10(c)(ii) shall be deemed payment in
respect of its participation in

29



--------------------------------------------------------------------------------



 



such LC Borrowing and shall constitute an LC Advance from such Lender in
satisfaction of its participation obligation under this Section 2.10.
          (iv) Until each Lender funds its Loan or LC Advance pursuant to this
Section 2.10(c) to reimburse LC Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Percentage Share of such amount
shall be solely for the account of LC Issuer.
          (v) Each Lender’s obligation to make Loans or LC Advances to reimburse
LC Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.10(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against LC Issuer, Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Loans pursuant to this Section 2.10(c) is subject to the amount of
unutilized portion of the Total Committed Amount, and the conditions set forth
in Article IV (without giving effect to Borrower’s failure to so reimburse LC
Issuer pursuant to Section 2.10(c)(i) above). No such making of an LC Advance
shall relieve or otherwise impair the obligation of Borrower to reimburse LC
Issuer for the amount of any payment made by LC Issuer under any Letter of
Credit issued at the request of Borrower, together with interest as provided
herein.
          (vi) If any Lender fails to make available to Administrative Agent for
the account of LC Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.10(c) by the time specified in
Section 2.10(c)(ii), LC Issuer shall be entitled to recover from such Lender
(acting through Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to LC Issuer at a rate per annum
equal to the greater of (a) the Federal Funds Rate, and (b) a rate determined by
LC Issuer in accordance with banking industry rules on interbank compensation. A
certificate of LC Issuer submitted to any Lender (through Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
          (vii) In the event Borrower or any Lender shall have made available
funds to LC Issuer as contemplated pursuant to Section 2.10(a)(iii)(E) with
respect to LC Issuer’s risk with respect to any Lender’s Percentage Share of any
Letter of Credit: (x) with respect to any such funds made available by Borrower,
upon any notice by LC Issuer to Borrower of any payment by LC Issuer under such
Letter of Credit pursuant to Section 2.10(c)(i) above, Borrower may request that
such funds be applied in partial satisfaction of Borrower’s reimbursement
obligations thereunder with respect thereto (and if such funds are not so
applied and Borrower reimburses LC Issuer pursuant to such Section 2.10(c)(i)
with respect to such payment by LC Issuer under such Letter of Credit, LC Issuer
will promptly return such unapplied funds to Borrower), and (y) with respect to
any such funds made available by any such Lender, LC Issuer shall be entitled to
immediately apply any such funds to such Lender’s Percentage Share of any
Unreimbursed Amounts with respect to such Letter of Credit, and in each such
case such funds (and the application thereof) shall not be subject to the
provisions of Section 3.1 or 9.10 hereof.

30



--------------------------------------------------------------------------------



 



     (d) Repayment of Participations.
          (i) At any time after LC Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s LC Advance in respect of
such payment in accordance with Section 2.10(c), if Administrative Agent
receives for the account of LC Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Percentage Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s LC Advance
was outstanding) in the same funds as those received by Administrative Agent.
          (ii) If any payment received by Administrative Agent for the account
of LC Issuer pursuant to Section 2.10(c)(i) is required to be returned under any
of the circumstances described in Section 10.10 (including pursuant to any
settlement entered into by LC Issuer in its discretion), each Lender shall pay
to Administrative Agent for the account of LC Issuer its Percentage Share
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of Borrower to reimburse LC Issuer
for each drawing under each Letter of Credit issued at the request of Borrower
and to repay each LC Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
          (i) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
          (ii) the existence of any claim, counterclaim, setoff, defense or
other right that Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), any LC Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
          (iii) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
          (iv) any payment by LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by LC Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any debtor relief Law;

31



--------------------------------------------------------------------------------



 



          (v) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.
Borrower shall promptly examine a copy of each Letter of Credit requested by it
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with Borrower’s instructions or other irregularity,
Borrower will immediately notify LC Issuer, and LC Issuer will correct such
claim in conformity with Borrower’s instructions or as otherwise agreed between
Borrower and LC Issuer, subject to the terms hereof. Borrower shall be
conclusively deemed to have waived any such claim against LC Issuer and its
correspondents with respect to any Letter of Credit issued at Borrower’s request
unless such notice is given as aforesaid.
     (f) Role of LC Issuer. Each Lender and Borrower agrees that, in paying any
drawing under a Letter of Credit, LC Issuer shall have no responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. Neither LC Issuer, nor Administrative
Agent, nor any of their respective Related Parties nor any correspondent,
participant or assignee of LC Issuer shall be liable to any Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Majority Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence, willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Neither LC Issuer, nor
Administrative Agent, nor any of their respective Related Parties nor any
correspondent, participant or assignee of LC Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.10(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against LC Issuer, and LC
Issuer may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which Borrower proves were caused by LC Issuer’s willful misconduct, gross
negligence or material breach of any of its obligations hereunder or under any
Issuer Document or under any Letter of Credit issued on Borrower’s behalf after
the presentation to LC Issuer by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, LC Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and LC Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

32



--------------------------------------------------------------------------------



 



     (g) Cash Collateral.
          (i) Within one Business Day following the request of Administrative
Agent, (A) if LC Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an LC Borrowing that
remains outstanding for more than two Business Days thereafter, or (B) if, as of
the Letter of Credit Expiration Date, any LC Obligation with respect to Borrower
for any reason remains outstanding, Borrower shall, in each case, immediately
Cash Collateralize the then Outstanding Amount of all such LC Obligations.
          (ii) For purposes of this Agreement, “Cash Collateralize” means to
pledge and deposit with or deliver to Administrative Agent, for the benefit of
LC Issuer and Lenders, as collateral for the applicable LC Obligations, cash or
deposit account balances pursuant to documentation in form and substance
satisfactory to Administrative Agent and LC Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. Borrower hereby grants to Administrative Agent, for the benefit of LC
Issuer and Lenders, to the extent of its interests in any such cash or deposit
account balances, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, interest bearing deposit accounts at Administrative
Agent.
When the LC Borrowing giving rise to the posting of Cash Collateral has been
discharged or Borrower otherwise has no LC Obligations outstanding, and no other
event of the nature described in Section 2.10(g)(i)(A) then exists, any Lien on
any Cash Collateral shall automatically terminate and Administrative Agent will
promptly return such Cash Collateral to Borrower.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by LC
Issuer and Borrower when a Letter of Credit is issued (including any such
agreement applicable to any Letter of Credit outstanding under the Existing
Agreement as of the Closing Date, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each commercial or
documentary Letter of Credit.
     (i) Letter of Credit Fees. Borrower shall pay, solely with respect to the
Letters of Credit issued at the request of Borrower, to Administrative Agent for
the account of each Lender in accordance with such Lender’s Percentage Share, a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Margin for Eurodollar Loans times the daily amount
available to be drawn under such Letter of Credit; provided, no such Letter of
Credit Fee shall accrue or be deemed to have accrued, or be owing or payable by
Borrower to Administrative Agent for the account of any Lender with respect to
such Lender’s Percentage Share of such Letter of Credit in the event Borrower
has entered into an arrangement with LC Issuer with respect to LC Issuer’s risk
with respect to such Lender’s obligation to fund its Percentage Share of
Unreimbursed Amounts with respect to such Letter of Credit. as contemplated in
Section 2.10(a)(iii)(E). For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.6. Subject to the proviso set forth
in the second immediately preceding sentence hereof, Letter of Credit Fees shall
be computed on a quarterly basis in arrears

33



--------------------------------------------------------------------------------



 



and shall be due and payable on the last day of each March, June, September and
December. If there is any change in such Applicable Margin during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by such Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to LC
Issuer. Borrower shall pay directly to LC Issuer for its own account a fronting
fee solely with respect to each Letter of Credit requested by Borrower, at such
rate as agreed to by Borrower and LC Issuer, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears, and due and payable on the first Business Day after the end of each
March, June, September and December. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.6. In addition, Borrower
shall pay directly to LC Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of LC Issuer relating to letters of credit as from time to time in
effect, effective schedules of which will be provided to Borrower upon request.
Such customary fees and standard costs and charges are due and payable quarterly
in arrears on the first Business Day after the end of each March, June,
September and December and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Transferees of Letters of Credit. If any Letter of Credit provides that
it is transferable, LC Issuer shall have no duty to determine the proper
identity of anyone appearing as transferee of such Letter of Credit, nor shall
LC Issuer be charged with responsibility of any nature or character for the
validity or correctness of any transfer or successive transfers, and payment by
LC Issuer to any purported transferee or transferees as determined by LC Issuer
is hereby authorized and approved, and Borrower requesting such Letter of Credit
releases each Lender Party from, and agrees to hold each Lender Party harmless
and indemnified against, any liability or claim in connection with or arising
out of the foregoing, WHICH INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH
LIABILITY OR CLAIM IS IN ANY WAY OR TO ANY EXTENT CAUSED, IN WHOLE OR IN PART,
BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY, provided only
that no Lender Party shall be entitled to indemnification for that portion, if
any, of any liability or claim which is proximately caused by its own individual
gross negligence or willful misconduct, as determined in a final judgment.
ARTICLE III — Payments to Lenders
     Section 3.1. Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by Borrower hereunder shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 noon,
New York, New York time on the date specified herein. Administrative Agent will
promptly distribute to each Lender its Percentage Share (or other applicable
share as provided

34



--------------------------------------------------------------------------------



 



herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by Administrative Agent after
12:00 noon, New York, New York time shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.
     (b) Order of Payment. When Administrative Agent collects or receives money
on account of the Obligations, Administrative Agent shall distribute all money
so collected or received, and each Lender Party shall apply all such money so
distributed, as follows:
     (i) first, for the payment of all Obligations which are then due, subject,
with respect to money received pursuant to the exercise of remedies under the
Security Documents, to Section 8.3 (and if such money is insufficient to pay all
such Obligations, first to any reimbursements due Administrative Agent under
Section 10.4 and then to the partial payment of all other Obligations then due
in proportion to the amounts thereof, or as Lender Parties shall otherwise
agree);
     (ii) then for the prepayment of amounts owing under the Loan Documents
(other than principal on the Notes) if so specified by Borrower;
     (iii) then for the prepayment of principal on the Notes, together with
accrued and unpaid interest on the principal so prepaid, or held by LC Issuer
and applied to LC Obligations as they mature; and
     (iv) last, for the payment or prepayment of any other Obligations.
All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and accrued interest thereon in
compliance with Sections 2.7 and 2.8, as applicable. All distributions of
amounts described in any of subsections (ii), (iii), or (iv) above shall be made
by Administrative Agent pro rata to each Lender Party then owed Obligations
described in such subsection in proportion to all amounts owed to all Lender
Parties which are described in such subsection; provided that if any Lender then
owes payments to LC Issuer for the purchase of a participation under
Section 2.10(c) or to Administrative Agent under Section 9.9, any amounts
otherwise distributable under this section to such Lender shall be deemed to
belong to LC Issuer or Administrative Agent, respectively, to the extent of such
unpaid payments, and Administrative Agent shall apply such amounts to make such
unpaid payments rather than distribute such amounts to such Lender.
     (c) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of Lenders
or LC Issuer hereunder that Borrower will not make such payment, Administrative
Agent may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to Lenders or LC
Issuer, as the case may be, the amount due. In such event, if Borrower has not
in fact made such payment, then each Lender or LC Issuer, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so

35



--------------------------------------------------------------------------------



 



distributed to such Lender or LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation. A
notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.
     (d) Failure to Satisfy Conditions Precedent. If any Lender makes available
to Administrative Agent funds for any Loan to be made by such Lender as provided
in Article II, and such funds are not made available to Borrower by
Administrative Agent because the conditions to the applicable Loan set forth in
Article IV are not satisfied or waived in accordance with the terms hereof,
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (e) Obligations of Lenders Several. The obligations of Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.4(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 10.4(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.4(c).
     (f) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     Section 3.2. Capital Reimbursement. If either (a) the introduction or
implementation of or the compliance with or any change in or in the
interpretation of any Law, or (b) the introduction or implementation of or the
compliance with any request, directive or guideline from any central bank or
other governmental authority (whether or not having the force of Law) affects or
would affect the amount of capital required or expected to be maintained by any
Lender Party or any corporation controlling any Lender Party, then, within five
Business Days after demand by such Lender Party, Borrower will pay to
Administrative Agent for the benefit of such Lender Party, from time to time as
specified by such Lender Party, such additional amount or amounts which such
Lender Party shall determine to be appropriate to compensate such Lender Party
or any corporation controlling such Lender Party in light of such circumstances,
to the extent that such Lender Party reasonably determines that the amount of
any such capital would be increased or the rate of return on any such capital
would be reduced by or in whole or in part based on the existence of the face
amount of such Lender Party’s Loans, Letters of Credit, participations in
Letters of Credit or commitments under this Agreement.
     Section 3.3. Increased Cost of Eurodollar Loans or Letters of Credit. If
any applicable Law (whether now in effect or hereinafter enacted or promulgated,
including Regulation D) or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration thereof
(whether or not having the force of Law):

36



--------------------------------------------------------------------------------



 



     (a) shall change the basis of taxation of payments to any Lender Party of
any principal, interest, or other amounts attributable to any Eurodollar Loan or
Letter of Credit or otherwise due under this Agreement in respect of any
Eurodollar Loan or Letter of Credit (other than taxes imposed on, or measured
by, such Lender Party’s overall net income (however denominated), and franchise
taxes imposed on such Lender Party (in lieu of net income taxes) or any
Applicable Lending Office of such Lender Party by any jurisdiction in which such
Lender Party or any such Applicable Lending Office is located); or
     (b) shall change, impose, modify, apply or deem applicable any reserve,
special deposit or similar requirements in respect of any Eurodollar Loan or
Letter of Credit (excluding those for which such Lender Party is fully
compensated pursuant to adjustments made in the definition of Eurodollar Rate)
or against assets of, deposits with or for the account of, or credit extended
by, such Lender Party; or
     (c) shall impose on any Lender Party or the interbank Eurocurrency deposit
market any other condition affecting any Eurodollar Loan or Letter of Credit,
the result of which is to increase the cost to any Lender Party of funding or
maintaining any Eurodollar Loan or Letter of Credit or to reduce the amount of
any sum receivable by any Lender Party in respect of any Eurodollar Loan or of
issuing any Letter of Credit by an amount deemed by such Lender Party to be
material,
then such Lender Party shall promptly notify Administrative Agent and Borrower
in writing of the happening of such event and of the amount required to
compensate such Lender Party for such event (on an after-tax basis, taking into
account any taxes on such compensation), whereupon (i) Borrower shall, within
five Business Days after demand therefor by such Lender Party, pay such amount
to Administrative Agent for the account of such Lender Party and (ii) Borrower
may elect, by giving to Administrative Agent and such Lender Party not less than
three Business Days’ notice, to Convert all (but not less than all) of any such
Eurodollar Loans into Base Rate Loans.
     Section 3.4. Notice; Change of Applicable Lending Office. A Lender Party
shall notify Borrower of any event occurring after the date of this Agreement
that will entitle such Lender Party to compensation under Section 3.2, 3.3, or
3.6(a) hereof as promptly as practicable, but in any event within 180 days,
after such Lender Party obtains actual knowledge thereof; provided, that (i) if
such Lender Party fails to give such notice within 180 days after it obtains
actual knowledge of such an event, such Lender Party shall, with respect to
compensation payable pursuant to Section 3.2, 3.3, or 3.6(a) in respect of any
costs resulting from such event, only be entitled to payment under Section 3.2,
3.3, or 3.6(a) hereof for costs incurred from and after the date 180 days prior
to the date that such Lender Party does give such notice and (ii) such Lender
Party will designate a different Applicable Lending Office for the Loans
affected by such event if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the sole opinion of such
Lender Party, be disadvantageous to such Lender Party, except that such Lender
Party shall have no obligation to designate an Applicable Lending Office located
in the United States of America. Each Lender Party will furnish to Borrower a
certificate setting forth the basis and amount of each request by such Lender
Party for compensation under Section 3.2, 3.3, or 3.6(a) hereof.

37



--------------------------------------------------------------------------------



 



     Section 3.5. Illegality. If any Lender Party determines that any Law
enacted, changed or construed after the Closing Date has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender Party or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender Party to purchase or sell, or to take deposits
of, Dollars in the London interbank market, then, on notice thereof by such
Lender Party to the Borrower through the Administrative Agent, any obligation of
such Lender Party to make or continue Eurodollar Loans or to convert Base Rate
Loans to Eurodollar Loans, or, if such notice relates to the unlawfulness or
asserted unlawfulness of charging interest based on the Eurodollar Rate, to make
Base Rate Loans as to which the interest rate is determined with reference to
the Eurodollar Rate, shall be suspended until such Lender notifies
Administrative Agent and Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, Borrower shall, upon
demand from such Lender Party (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Loans of such Lender Party and Base
Rate Loans as to which the interest rate is determined with reference to the
Eurodollar Rate to Base Rate Loans as to which the rate of interest is not
determined with reference to the Eurodollar Rate, either on the last day of the
Interest Period therefor, if such Lender Party may lawfully continue to maintain
such Eurodollar Loans to such day, or immediately, if such Lender Party may not
lawfully continue to maintain such Eurodollar Loans or Base Rate Loan.
Notwithstanding the foregoing and despite the illegality for such Lender Party
to make, maintain or fund Eurodollar Loans or Base Rate Loans as to which the
interest rate is determined with reference to the Eurodollar Rate, that Lender
Party shall remain committed to make Base Rate Loans and shall be entitled to
recover interest at the Base Rate. Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted.
     Section 3.6. Inability to Determine Rates; Market Disruption.
     (a) If Majority Lenders determine that for any reason in connection with
any request for a Loan or a conversion to or continuation thereof that
(i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such Loan,
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan or in connection with a Base Rate Loan, or (iii) the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Loan or in
connection with a Eurodollar Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, Administrative Agent will promptly so
notify Borrower and each Lender. Thereafter, the obligation of Lenders to make
or maintain Eurodollar Loans and Base Rate Loans as to which the interest rate
is determined with reference to the Eurodollar Rate shall be suspended until
Administrative Agent (upon the instruction of Majority Lenders) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
     (b) If at any time Majority Lenders determine (which determination shall be
conclusive and binding upon Borrower) that, as a result of a material adverse
change in, or material disruption of conditions in, the financial, banking or
capital markets, the Eurodollar Rate or the Base Rate, as the case may be, will
not adequately and fairly reflect the cost to such

38



--------------------------------------------------------------------------------



 



Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans, Administrative Agent shall give notice thereof to Borrower
and Lenders as soon as practicable thereafter and, upon delivery of such notice,
such notice shall be in effect until the earlier of (i) the thirtieth (30th) day
following such notice and (ii) the date on which Administrative Agent (upon the
instruction of Majority Lenders) revokes such notice; provided, upon the
expiration of any such thirty (30) day period, Majority Lenders may pursuant to
a reaffirmation of any such determination, extend the effectiveness of such
notice for subsequent thirty (30) day periods without limit.
     Section 3.7. Funding Losses. In addition to its other obligations
hereunder, with respect to each Commitment, Borrower will indemnify each Lender
Party extending credit pursuant thereto against, and reimburse each Lender Party
on demand for, any loss or expense incurred or sustained by such Lender Party
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender Party to fund or
maintain Eurodollar Loans), as a result of (a) any payment or prepayment
(whether or not authorized or required hereunder) of all or a portion of a
Eurodollar Loan on a day other than the day on which the applicable Interest
Period ends, (b) any payment or prepayment, whether or not required hereunder,
of a Loan made after the delivery, but before the effective date, of a
Continuation/Conversion Notice, if such payment or prepayment prevents such
Continuation/Conversion Notice from becoming fully effective, (c) the failure of
any Loan to be made or of any Continuation/Conversion Notice to become effective
due to any condition precedent not being satisfied or due to any other action or
inaction of Borrower, or (d) any Conversion (whether or not authorized or
required hereunder) of all or any portion of any Eurodollar Loan into a Base
Rate Loan or into a different Eurodollar Loan on a day other than the day on
which the applicable Interest Period ends. Such indemnification shall be on an
after-tax basis, taking into account any taxes imposed on the amounts paid as
indemnity.
     Section 3.8. Reimbursable Taxes. With respect to the Commitments, Borrower
covenants and agrees with each Lender Party extending credit pursuant thereto
that:
     (a) Borrower will indemnify each such Lender Party against and reimburse
each such Lender Party for all present and future stamp and other taxes, duties,
levies, imposts, deductions, charges, costs, and withholdings whatsoever
imposed, assessed, levied or collected on or in respect of this Agreement, any
Eurodollar Loans or Letters of Credit (whether or not legally or correctly
imposed, assessed, levied or collected), excluding, however, any taxes imposed
on or measured by the overall net income (however denominated) and franchise
taxes imposed on (in lieu of income taxes) Administrative Agent or such Lender
Party or any Applicable Lending Office of such Lender Party by any jurisdiction
in which such Lender Party or any such Applicable Lending Office is located (all
such non-excluded taxes, levies, costs and charges being collectively called
“Reimbursable Taxes” in this section). Such indemnification shall be on an
after-tax basis, taking into account any taxes imposed on the amounts paid as
indemnity.
     (b) All payments on account of the principal of, and interest on, each such
Lender Party’s Loans and Note, and all other amounts payable by Borrower to any
such Lender Party hereunder, shall be made in full without set-off or
counterclaim and shall be made free and clear of and without deductions or
withholdings of any nature by reason of any Reimbursable Taxes, all of which
will be for the account of Borrower. In the event of Borrower being compelled by
Law to make any such deduction or withholding from any payment to any such
Lender Party,

39



--------------------------------------------------------------------------------



 



Borrower shall pay on the due date of such payment, by way of additional
interest, such additional amounts as are needed to cause the amount receivable
by such Lender Party after such deduction or withholding to equal the amount
which would have been receivable in the absence of such deduction or
withholding. If Borrower should make any deduction or withholding as aforesaid,
Borrower shall within 60 days thereafter forward to such Lender Party an
official receipt or other official document evidencing payment of such deduction
or withholding.
     (c) If Borrower is ever required to pay any Reimbursable Tax with respect
to any Eurodollar Loan, Borrower may elect, by giving to Administrative Agent
and such Lender Party not less than three Business Days’ notice, to Convert all
(but not less than all) of any such Eurodollar Loan into a Base Rate Loan, but
such election shall not diminish Borrower’s obligation to pay all Reimbursable
Taxes.
     (d) Notwithstanding the foregoing provisions of this section, Borrower
shall be entitled, to the extent it is required to do so by Law, to deduct or
withhold (and not to make any indemnification or reimbursement for) income or
other similar taxes imposed by the United States of America (other than any
portion thereof attributable to a change in federal income tax Laws effected
after the date hereof) from interest, fees or other amounts payable hereunder
for the account of such Lender Party, other than such a Lender Party (i) who is
a US person for Federal income tax purposes or (ii) who has the Prescribed Forms
on file with Administrative Agent (with copies provided to the relevant
Borrower) for the applicable year to the extent deduction or withholding of such
taxes is not required as a result of the filing of such Prescribed Forms,
provided that if Borrower shall so deduct or withhold any such taxes, it shall
provide a statement to Administrative Agent and such Lender Party, setting forth
the amount of such taxes so deducted or withheld, the applicable rate and any
other information or documentation which such Lender Party may reasonably
request for assisting such Lender Party to obtain any allowable credits or
deductions for the taxes so deducted or withheld in the jurisdiction or
jurisdictions in which such Lender Party is subject to tax. As used in this
section, “Prescribed Forms” means such duly executed forms or statements, and in
such number of copies, which may, from time to time, be prescribed by Law and
which, pursuant to applicable provisions of (x) an income tax treaty between the
United States and the country of residence of such Lender Party providing the
forms or statements, (y) the Code, or (z) any applicable rules or regulations
thereunder, permit Borrower to make payments hereunder for the account of such
Lender Party free of such deduction or withholding of income or similar taxes.
     Section 3.9. Replacement of Lenders. If any Lender Party requests
compensation under Sections 3.2 or 3.3, notifies Borrower pursuant to
Section 3.5 that it is unable to make, maintain or fund Eurodollar Loans, or is
among Majority Lenders determining that the Market Disruption Spread is
applicable pursuant to Section 3.6(b), or if Borrower is required to pay any
additional amount to any Lender Party or any Governmental Authority for the
account of any Lender pursuant to Section 3.8, or if any Lender Party is a
Defaulting Lender, then Borrower may, at its sole expense and effort, upon
notice to such Lender Party and Administrative Agent, require such Lender Party
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.5), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender Party, if a Lender Party accepts such assignment), provided
that:

40



--------------------------------------------------------------------------------



 



     (a) Borrower or such assignee shall have paid to Administrative Agent the
assignment fee specified in Section 10.5(b);
     (b) such Lender Party shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.7) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.2 or 3.3 or 3.6(a), inability to make, maintain or
fund Eurodollar Loans under Section 3.5, application of the Market Disruption
Spread pursuant to Section 3.6(b), or payments required to be made pursuant to
Section 3.8, such assignment will result in a reduction in such compensation or
payments, increased availability of Eurodollar Loans, or revocation of
application of the Market Disruption Spread thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
ARTICLE IV — Conditions Precedent to Lending
     Section 4.1. Documents to be Delivered. No Lender has any obligation to
make its first Loan, and LC Issuer has no obligation to issue the first Letter
of Credit, unless Administrative Agent shall have received all of the following,
at Administrative Agent’s office in Boston, Massachusetts, duly executed and
delivered and in form, substance and date satisfactory to Administrative Agent,
each of which was so executed and delivered:
     (a) This Agreement and any other document that Lenders are to execute in
connection herewith.
     (b) Each Note and each Security Document.
     (c) Certain certificates including:
     (i) An “Omnibus Certificate” of the secretary or assistant secretary and
any vice president of Plains Marketing GP Inc., the general partner of Borrower,
which shall contain the names and signatures of the officers of such company
authorized to execute Loan Documents on behalf of Borrower and which shall
certify to the truth, correctness and completeness of the following exhibits
attached thereto: (1) a copy of resolutions duly adopted by the Board of
Directors of such company and in full force and effect at the time this
Agreement is entered into, authorizing the execution of this Agreement and the
other Loan Documents delivered or to be delivered by Borrower in connection
herewith and the consummation of the transactions contemplated herein and
therein, (2) a copy of the charter documents of Borrower and its general
partner, and all amendments thereto, certified by the appropriate official of
its jurisdiction of organization, and

41



--------------------------------------------------------------------------------



 



(3) a copy of the agreement of limited partnership of Borrower and bylaws of its
general partner;
     (ii) An “Omnibus Certificate” of the secretary or assistant secretary and
any vice president of Plains All American GP LLC (“GP LLC”), the general partner
of Plains AAP, L.P., the sole member of PAA GP LLC (“MLP GP”), the general
partner of PAA, which shall contain the names and signatures of the officers of
such general partner authorized to execute Loan Documents on behalf of PAA and
which shall certify to the truth, correctness and completeness of the following
exhibits attached thereto: (1) a copy of resolutions duly adopted by the board
of directors of such general partner and in full force and effect at the time
this Agreement is entered into, authorizing the execution of the PAA Guaranty
and the other Loan Documents delivered or to be delivered by PAA in connection
herewith and the consummation of the transactions contemplated herein and
therein, (2) a copy of the charter documents of PAA, MLP GP, Plains AAP, L.P.
and GP LLC, and all amendments thereto, certified by the appropriate official of
its jurisdiction of organization, and (3) a copy of the agreement of limited
partnership or limited partnership agreement of PAA and Plains AAP, L.P., and
the limited liability company agreement of GP LLC and MLP GP;
     (iii) A certificate of the chief financial officer of Plains Marketing GP
Inc., regarding satisfaction of Section 4.2; and
     (d) A certificate (or certificates) of the due formation, valid existence
and good standing, as applicable, of Borrower in Texas, issued by the Texas
Secretary of State, and PAA in Delaware, issued by the Delaware Secretary of
State.
     (e) Favorable opinions of Tim Moore, Esq., General Counsel for Borrower and
PAA, substantially in the form set forth in Exhibit D-1, and Fulbright &
Jaworski L.L.P., special Texas and New York counsel to Borrower and PAA,
substantially in the form set forth in Exhibit D-2.
     (f) The Initial Financial Statements.
     (g) Administrative Agent shall have received all documents and instruments
which Administrative Agent has then requested (including opinions of legal
counsel for Borrower and Administrative Agent; corporate documents and records;
documents evidencing governmental authorizations, consents, approvals, licenses
and exemptions; and certificates of public officials and of officers and
representatives of Borrower and other Persons), as to (i) the accuracy and
validity of or compliance with all representations, warranties and covenants
made by Borrower in this Agreement and the other Loan Documents, (ii) the
satisfaction of all conditions contained herein or therein, and (iii) all other
matters pertaining hereto and thereto. All such additional documents and
instruments shall be satisfactory to Administrative Agent in form and substance.
     (h) Payment of all commitment, facility, agency and other fees required to
be paid to Administrative Agent or any Lender pursuant to any Loan Documents or
any commitment agreement heretofore entered into.

42



--------------------------------------------------------------------------------



 



Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto, and Administrative Agent hereby agrees to promptly provide Borrower
with a copy of any such notice received by Administrative Agent.
     Section 4.2. Additional Conditions Precedent. No Lender has any obligation
to make any Loan (including its first), and LC Issuer has no obligation to issue
any Letter of Credit (including its first), unless the following conditions
precedent have been satisfied:
     (a) All representations and warranties made by Borrower or PAA in any Loan
Document shall be true on and as of the date of such Loan or the date of
issuance of such Letter of Credit as if such representations and warranties had
been made as of the date of such Loan or the date of issuance of such Letter of
Credit except to the extent that such representation or warranty was made as of
a specific date or updated, modified or supplemented as of a subsequent date
with the consent of Majority Lenders, then in each such case, such other date.
     (b) No Default or “Default” (as such term is used and defined in the PAA
Credit Agreement) shall exist at the date of such Loan or the date of issuance
of such Letter of Credit or shall result from such Loan or such issuance of such
Letter of Credit.
ARTICLE V — Representations and Warranties
     To confirm each Lender’s understanding concerning Borrower and PAA, and
their respective businesses, properties and obligations, and to induce each
Lender to enter into this Agreement and to extend credit hereunder, Borrower
represents and warrants to each Lender that:
     Section 5.1. No Default. No event has occurred and is continuing which
constitutes a Default, except as has been waived in accordance with this
Agreement.
     Section 5.2. Organization and Good Standing. Each of Borrower and PAA is
duly organized or formed, validly existing and in good standing under the Laws
of its jurisdiction of organization or formation, having all requisite corporate
or similar powers required to carry on its business and enter into and carry out
the transactions contemplated hereby. Borrower is duly qualified, in good
standing, and authorized to do business in all other jurisdictions wherein the
character of the properties owned or held by it or the nature of the business
transacted by it makes such qualification necessary except where the failure to
so qualify would not reasonably be expected to cause a Material Adverse Change.
     Section 5.3. Authorization. Each of Borrower and PAA has duly taken all
action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the

43



--------------------------------------------------------------------------------



 



performance of its obligations thereunder. Borrower is duly authorized to borrow
funds hereunder.
     Section 5.4. No Conflicts or Consents. The execution and delivery by each
of Borrower and PAA of the Loan Documents to which it is a party, the
performance by it of its obligations, and the consummation of the transactions
contemplated thereby, do not and will not (i) violate any provision of (1) Law
applicable to it, (2) its organizational documents or (3) any judgment, order or
material license or permit applicable to or binding upon it, (ii) result in the
acceleration of any Indebtedness owed by it or (iii) result in or require the
creation of any consensual Lien upon any of its material assets or properties
except as expressly contemplated in, or permitted by, the Loan Documents. Except
as expressly contemplated in or permitted by the Loan Documents, disclosed in
the Disclosure Schedule or disclosed pursuant to Section 6.4, no permit,
consent, approval, authorization or order of, and no notice to or filing,
registration or qualification with, any Governmental Authority is required on
the part of Borrower or PAA pursuant to the provisions of any material Law
applicable to it as a condition to its execution, delivery or performance of any
Loan Document to which it is a party or (ii) to consummate any transactions
contemplated by the Loan Documents to which it is a party.
     Section 5.5. Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of Borrower and PAA, to the extent a party thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights and general principles of equity.
     Section 5.6. Initial Financial Statements. Borrower has heretofore
delivered to each Lender true, correct and complete copies of the Initial
Financial Statements. The Initial Financial Statements fairly present PAA’s and
Borrower’s Consolidated financial position at the date thereof and the
Consolidated results of PAA’s and Borrower’s operations for the periods thereof,
and in the case of the annual Initial Financial Statements, Consolidated cash
flows for the period thereof. Except as disclosed pursuant to Section 6.4, since
the date of the annual Initial Financial Statements, no Material Adverse Change
has occurred. All Initial Financial Statements described in clause (i) of that
defined term were prepared in accordance with GAAP.
     Section 5.7. Other Obligations and Restrictions. As of the Closing Date,
Borrower has no outstanding payment obligations of any kind (including
contingent obligations, tax assessments and unusual forward or long-term
commitments) which are, in the aggregate, material to Borrower or material with
respect to Borrower’s Consolidated financial condition and not reflected in the
Initial Financial Statements, disclosed in the Disclosure Schedule or otherwise
permitted under Section 7.1. Except as disclosed in the Disclosure Schedule or
pursuant to Section 6.4, Borrower is not subject to or restricted by any
franchise, contract, deed, charter restriction, or other instrument or
restriction which would reasonably be expected to cause a Material Adverse
Change.
     Section 5.8. Full Disclosure. No certificate, statement or other
information delivered herewith or heretofore by Borrower to any Lender in
connection with the negotiation of this Agreement or in connection with any
transaction contemplated hereby contains any untrue statement of a material fact
or omits to state any material fact necessary to make the statements contained
herein or therein, in light of the circumstances under which they were made, not

44



--------------------------------------------------------------------------------



 



misleading as of the date made or deemed made (or if such information expressly
relates or refers to an earlier date, as of such earlier date). All written
information furnished after the date hereof by or on behalf of Borrower to
Administrative Agent or any Lender Party in connection with this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby
will be true, complete and accurate in every material respect in light of the
circumstances in which made or based on reasonable estimates, in each case as of
the date on which such information is stated or certified (or if such
information expressly relates or refers to an earlier date, as of such earlier
date). There is no fact known to Borrower that has not been disclosed to each
Lender in writing which would reasonably be expected to cause a Material Adverse
Change.
     Section 5.9. Litigation. Except as disclosed in the Initial Financial
Statements, in the Disclosure Schedule or pursuant to Section 6.4: (i) there are
no actions, suits or legal, equitable, arbitrative or administrative proceedings
pending, or to the knowledge of Borrower overtly threatened, against Borrower or
affecting any Collateral (including, without limitation, any which challenge or
otherwise pertain to Borrower’s title to any Collateral) before any Governmental
Authority having jurisdiction over it which would reasonably be expected to
cause a Material Adverse Change, and (ii) there are no outstanding judgments,
injunctions, writs, rulings or orders by any such Governmental Authority having
jurisdiction over it against Borrower or, to the knowledge of Borrower,
Borrower’s stockholders, partners, directors or officers or affecting any
Collateral which would reasonably be expected to cause a Material Adverse
Change.
     Section 5.10. ERISA Plans and Liabilities. All currently existing ERISA
Plans are listed in the Disclosure Schedule or pursuant to Section 6.4. Except
as disclosed in the Initial Financial Statements, in the Disclosure Schedule or
pursuant to Section 6.4, no Termination Event has occurred with respect to any
ERISA Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects, to the extent that the non-compliance therewith would not be
reasonably expected to cause a Material Adverse Change. No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. Except
as set forth in the Disclosure Schedule or disclosed pursuant to Section 6.4:
(i) no “accumulated funding deficiency” (as defined in Section 412(a) of the
Code) exists with respect to any ERISA Plan, whether or not waived by the
Secretary of the Treasury or his delegate, and (ii) the current value of each
ERISA Plan’s benefits does not exceed the current value of such ERISA Plan’s
assets available for the payment of such benefits by more than $5,000,000.
     Section 5.11. Compliance with Permits, Consents and Law. Except as set
forth in the Disclosure Schedule or pursuant to Section 6.4, Borrower has all
permits, licenses and authorizations required in connection with the conduct of
its businesses, except to the extent failure to have any such permit, license or
authorization would not reasonably be expected to cause a Material Adverse
Change. Except as set forth in the Disclosure Schedule or pursuant to
Section 6.4, Borrower is in compliance with the terms and conditions of all such
permits, licenses and authorizations, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any Law, including applicable
Environmental Law, or in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent that non-compliance therewith would not
reasonably

45



--------------------------------------------------------------------------------



 



be expected to cause a Material Adverse Change or such term, restriction or
otherwise is being contested in good faith or a bona fide dispute exists with
respect thereto.
     Section 5.12. Environmental Laws. Except as set forth in the Disclosure
Schedule or disclosed pursuant to Section 6.4, (i) Borrower and its Subsidiaries
are conducting their businesses in material compliance with all applicable Laws,
including Environmental Laws, and have and are in compliance with all licenses
and permits required under any such Laws, unless failure to so comply or have
such licenses and permits would not reasonably be expected to cause a Material
Adverse Change; (ii) none of the operations or properties of Borrower or any of
its Subsidiaries is the subject of federal, provincial or local investigation
evaluating whether any material remedial action is needed to respond to a
release of any Hazardous Materials into the environment or to the improper
storage or disposal (including storage or disposal at offsite locations) of any
Hazardous Materials, unless such remedial action would not reasonably be
expected to cause a Material Adverse Change; and (iii) neither Borrower nor any
of its Subsidiaries (and to the actual knowledge of Borrower, no other Person)
has filed any notice under any Law indicating that Borrower or any of its
Subsidiaries is responsible for the improper release into the environment, or
the improper storage or disposal, of any material amount of any Hazardous
Materials or that any Hazardous Materials have been improperly released, or are
improperly stored or disposed of, upon any property of any such Person, other
than of an alleged improper release, storage or disposal that would not
reasonably be expected to cause a Material Adverse Change.
     Section 5.13. Accounts; Title to Properties. All Accounts arising from or
with respect to contracts for the sale of Financed Eligible Hedged Inventory
shall qualify as Approved Eligible Receivables, and Borrower has complied in all
respects with the terms of each related contract for sale. Borrower has good and
defensible title to all of its material properties and assets, free and clear of
all Liens (other than Liens permitted pursuant to Section 7.1) and of all
impediments to the use of such properties and assets in its business, other than
such impediments that would not reasonably be expected to cause a Material
Adverse Change.
     Section 5.14. Government Regulation. Neither Borrower nor PAA is subject to
regulation under the Investment Company Act of 1940 (as any of the preceding
acts have been amended) or any other Law which regulates the incurring by
Borrower or PAA of Indebtedness, including Laws relating to common contract
carriers or the sale of electricity, gas, steam, water or other public utility
services. Neither Borrower nor PAA is subject to regulation under the Federal
Power Act which would violate, result in a default of, or prohibit the
effectiveness or the performance of any of the provisions of the Loan Documents.
     Section 5.15. Insider. Neither Borrower nor PAA, nor any Person having
“control” (as that term is defined in 12 U.S.C. § 375b(9) or in regulations
promulgated pursuant thereto) of Borrower or PAA, is a “director” or an
“executive officer” or “principal shareholder” (as those terms are defined in 12
U.S.C. § 375b(8) or (9) or in regulations promulgated pursuant thereto) of any
Lender, of a bank holding company of which any Lender is a Subsidiary or of any
Subsidiary of a bank holding company of which any Lender is a Subsidiary.
     Section 5.16. Solvency. Upon giving effect to the issuance of the Notes,
the execution of the Loan Documents by Borrower or PAA and the consummation of
the transactions contemplated hereby, (i) each of Borrower and PAA will be
solvent (as such term is used in

46



--------------------------------------------------------------------------------



 



applicable bankruptcy, liquidation, receivership, insolvency or similar Laws),
and the sum of each of Borrower’s and PAA’s absolute and contingent liabilities,
including the Obligations or guarantees thereof, shall not exceed the fair
market value of Borrower’s or PAA’s assets, respectively, and (ii) each of
Borrower’s and PAA’s capital should be adequate for the businesses in which it
is engaged and intends to be engaged. Neither Borrower nor PAA has incurred
(whether under the Loan Documents or otherwise), and neither Borrower nor PAA
intends to incur or reasonably foreseeably believes that it will incur, debts
which will be beyond its ability to pay as such debts mature.
ARTICLE VI — Affirmative Covenants
     To conform with the terms and conditions under which each Lender is willing
to have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, Borrower covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Majority Lenders, or all Lenders as required under
Section 10.1, have previously agreed otherwise:
     Section 6.1. Payment and Performance. Each of Borrower and PAA will pay all
amounts due from it pursuant to the provisions of the Loan Documents to which it
is a party in accordance with the terms thereof and will observe, perform and
comply with every covenant, term and condition imposed on it pursuant to the
provisions of such Loan Documents.
     Section 6.2. Books, Financial Statements and Reports. Borrower will at all
times maintain full and accurate books of account and records. Borrower will
maintain a standard system of accounting, will maintain its Fiscal Year, and
will furnish the following statements and reports to each Lender at Borrower’s
expense:
     (a) Promptly upon the filing thereof, and in any event within ninety
(90) days after the end of each Fiscal Year: (i) a copy of PAA’s Form 10-K,
which report shall include PAA’s complete Consolidated financial statements
together with all notes thereto, prepared in reasonable detail in accordance
with GAAP, together with an opinion, without material qualification, based on an
audit using generally accepted auditing standards, by PricewaterhouseCoopers
LLP, or other independent certified public accountants, stating that such
Consolidated financial statements have been so prepared, and (ii) upon and
following the termination or release of the PAA Guaranty, Borrower’s complete
audited Consolidated financial statements, prepared in reasonable detail in
accordance with GAAP. These financial statements shall contain a Consolidated
balance sheet as of the end of such Fiscal Year and Consolidated statements of
earnings for such Fiscal Year. Such Consolidated financial statements shall set
forth in comparative form the corresponding figures for the preceding Fiscal
Year.
     (b) Promptly upon the filing thereof, and in any event within sixty
(60) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year: (i) a copy of PAA’s Form 10-Q, which report shall include PAA’s
unaudited Consolidated balance sheet as of the end of such Fiscal Quarter and
Consolidated statements of PAA’s earnings and cash flows for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, and (ii) upon and following the termination or release
of the PAA Guaranty, Borrower’s unaudited Consolidated balance sheet as of the
end of such. Fiscal Quarter and Consolidated statements of Borrower’s earnings
and cash flows for such Fiscal Quarter and for

47



--------------------------------------------------------------------------------



 



the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter. In addition Borrower will, together with each such set of
financial statements and each set of financial statements furnished under
subsection (a) of this section, furnish a copy of the certificate delivered to
administrative agent and lenders under the PAA Credit Agreement pursuant to
Section 6.2(b) thereof.
     (c) Prompt notice of any publicly announced change in PAA’s Debt Rating by
either Standard & Poor’s or Moody’s.
     (d) On the fifteenth (15th) day of each month (or the next succeeding
Business Day, if the 15th is not a Business Day), and together with each
Borrowing Notice, a Summary Collateral Report (which, if delivered with a
Borrowing Notice, shall include the Hedged Eligible Inventory and related
Hedging Contracts and sale contracts requested to be financed thereby),
substantially in the form of Exhibit G attached hereto, specifying (i) volumes
of Financed Hedged Eligible Inventory, identified by type of Petroleum Product,
to be subject to Cash and Carry Purchases or to be stored at or remain stored at
Approved Locations, including hedged price, Hedged Value and Approved Locations
where such Financed Hedged Eligible Inventory is to be delivered and/or stored,
(ii) any corresponding Hedging Contracts (including Master ISDA Agreements,
counterparties, confirmations thereunder) covering such Financed Hedged Eligible
Inventory, with hedging account information with respect thereto, including
volumes and pricing listed by counterparty, date and confirmation number, and
(iii) any corresponding sale contracts (with purchaser, date, volumes, prices
and such other identifying information as Administrative Agent may reasonably
request) pursuant to which Borrower has contracted to sell such Financed Hedged
Eligible Inventory, including specifying volumes, sale price and Sale Value.
Documents required to be delivered pursuant to Section 6.2(a)(i) or (b)(i) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which PAA posts
such documents, or provides a link thereto, on PAA’s website on the Internet at
the website address listed on Schedule 10.3, and notifies Administrative Agent
of such posting or link.
     Section 6.3. Other Information and Inspections. In each case subject to the
last sentence of this Section 6.3, each of Borrower and PAA will furnish to
Administrative Agent any information which Administrative Agent or any Lender
may from time to time reasonably request concerning any covenant, provision or
condition of the Loan Documents or any matter in connection with Borrower’s
businesses and operations. In each case subject to the last sentence of this
Section 6.3, Borrower will permit representatives appointed by Administrative
Agent (including independent accountants, auditors, agents, attorneys,
appraisers and any other Persons), upon reasonable prior notice, to visit and
inspect during normal business hours any of Borrower’s property, including its
books of account, other books and records, and any facilities or other business
assets, and to make extra copies therefrom and photocopies and photographs
thereof, and to write down and record any information such representatives
obtain, and each of Borrower and PAA shall permit Administrative Agent or its
representatives to investigate and verify the accuracy of the information
furnished to Administrative Agent or any Lender in connection with the Loan
Documents and to discuss all such matters with its officers, employees and, upon
reasonable prior notice to Borrower or PAA, as the case may be, its
representatives. Each of the foregoing inspections and examinations shall be
made subject to compliance with

48



--------------------------------------------------------------------------------



 



applicable safety standards and the same conditions applicable to Borrower in
respect of property of Borrower on the premises of Persons other than Borrower
or an Affiliate of Borrower, and all information, books and records furnished or
requested to be made, all information to be investigated or verified and all
discussion conducted with any officer, employee or representative of Borrower or
PAA shall be subject to any applicable attorney-client privilege exceptions
which Borrower or PAA determines is reasonably necessary and compliance with
conditions to disclosures under non-disclosure agreements between Borrower or
PAA and Persons other than Borrower, PAA or an Affiliate of Borrower or PAA and
the express undertaking of each Person acting at the direction of or on behalf
of any Lender Party to be bound by the confidentiality provisions of
Section 10.6 of this Agreement.
     Each of Borrower and PAA acknowledges that (a) the Administrative Agent
will make available to the Lenders and LC Issuer materials and/or information
provided by or on behalf of Borrower or PAA hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrower, PAA or their respective
securities) (each, a “Public Lender”). If Borrower or PAA clearly, conspicuously
and prominently marks the front page of any Borrower Materials furnished by it
with the term “PUBLIC”, then (x) each of Borrower and PAA shall be deemed to
have authorized Administrative Agent, LC Issuer and Lenders to treat such
Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to
Borrower, PAA or their respective securities for purposes of United States
Federal and state securities laws; (y) all Borrower Materials so marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
     Section 6.4. Notice of Material Events. Borrower will notify each Lender
Party, not later than five (5) Business Days after any executive officer of
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:
     (a) the (i) occurrence of any Material Adverse Change or (ii) occurrence of
any event or condition that is covered by any of Section 5.6 (next-to-last
sentence), 5.7 (last sentence), 5.9, 5.10, 5.11 or 5.12 which would reasonable
be expected to cause a Material Adverse Change,
     (b) the occurrence of any Default,
     (c) the acceleration of the maturity of any Indebtedness owed by Borrower
or of any default by Borrower under any indenture, mortgage, agreement, contract
or other instrument to which it is a party or by which it or any of its
properties is bound, if such acceleration or default would reasonably be
expected to cause a Material Adverse Change,
     (d) the occurrence of any Termination Event,

49



--------------------------------------------------------------------------------



 



     (e) any claim under any Environmental Law adverse to Borrower or of
potential liability with respect to such claim, or any other adverse claim
asserted against Borrower or with respect to Borrower’s properties taken as a
whole, in each case, which claim would reasonably be expected to cause a
Material Adverse Change, and
     (f) the filing of any suit or proceeding, or the assertion in writing of a
claim against Borrower or with respect to Borrower’s properties, which would
reasonably be expected to cause a Material Adverse Change.
Upon the occurrence of any of the foregoing Borrower will take all necessary or
appropriate steps to remedy promptly, if applicable, any such Material Adverse
Change, Default, acceleration, default or Termination Event, to protect against
any such adverse claim, to defend any such claim, suit or proceeding, and to
resolve all controversies on account of any of the foregoing.
     Section 6.5. Maintenance of Existence, Qualifications and Assets. Borrower
(i) will maintain and preserve its existence and its rights (including permits,
licenses and other authorizations required under Environmental Laws) and
franchises in full force and effect, (ii) will qualify to do business in all
states or jurisdictions where required by applicable Law, and (iii) keep all
Collateral and its other material assets that are useful in and necessary to its
business in good working order and condition (ordinary wear and tear and
obsoleteness excepted) except, in each case (a) where the failure so to
maintain, preserve, qualify or keep would not be reasonably expected to cause a
Material Adverse Change, (b) as permitted in Section 7.3 or as a result of
statutory conversions or (c) as a result of a release permitted pursuant to
Section 6.9. PAA will maintain and preserve its existence, except in each case
(a) where the failure so to maintain or preserve would not be reasonably
expected to cause a Material Adverse Change (as defined in the PAA Credit
Agreement) or (b) as a result of statutory conversion. Borrower will also notify
Administrative Agent in writing at least twenty Business Days prior to the date
that Borrower changes its name or the location of its chief executive office or
principal place of business or the place where it keeps its books and records
concerning the Collateral, furnishing with such notice any necessary financing
statement amendments or requesting Administrative Agent to prepare the same.
     Section 6.6. Payment of Taxes, etc. Borrower will (a) timely file all
required tax returns (including any extensions), (b) timely pay all taxes,
assessments, and other governmental charges or levies imposed upon it or upon
its income, profits or property, and (c) maintain appropriate accruals and
reserves for all of the foregoing as required by GAAP, except to the extent that
(y) it is in good faith contesting the validity thereof by appropriate
proceedings, if necessary, and has set aside on its books adequate reserves
therefor which are required by GAAP or (z) such non-filing, non-payment or
non-maintenance would not reasonably be expected to cause a Material Adverse
Change.
     Section 6.7. Insurance. In accordance with industry standards, Borrower
will keep insured (by responsible and reputable insurance companies or
associations) or self-insured, at the option of Borrower, in such amounts and
against such risks as are usually insured by Persons engaged in the same or
similar businesses and owning similar properties. The insurance coverages and
amounts will be reasonably determined by Borrower, based on coverages carried by
prudent owners of similar property, and may be maintained by PAA.

50



--------------------------------------------------------------------------------



 



     Section 6.8. Compliance with Agreements and Law. Borrower will strictly
perform and comply with the terms of each contract for the sale of Hedged
Eligible Inventory and will perform all other material obligations it is
required to perform under the terms of each indenture, mortgage, deed of trust,
security agreement, lease, franchise and other material agreement, contract or
other instrument (including all contractual obligations and agreements with
respect to environmental remediation or other environmental matters) to which it
is a party or by which it or any of its properties is bound to the extent that
non-performance therewith would not reasonably be expected to cause a Material
Adverse Change. Borrower will conduct its business and affairs in compliance, in
all material respects, with all Laws (including Environmental Laws) applicable
thereto to the extent non-compliance therewith would not reasonably be expected
to cause a Material Adverse Change or such requirement of Law is being contested
in good faith or a bona fide dispute exists with respect thereto.
     Section 6.9. Agreement to Deliver Security Documents. Borrower will
deliver, to further secure the Obligations whenever requested by Administrative
Agent in its sole and absolute discretion, chattel mortgages, security
agreements, financing statements and other Security Documents in form and
substance satisfactory to Administrative Agent for the purpose of granting,
confirming, and perfecting first and prior liens or security interests, subject
to applicable Liens permitted pursuant to Section 7.1, in (i) all Financed
Hedged Eligible Inventory, (ii) all Hedging Contracts covering Financed Hedged
Eligible Inventory, (iii) all contracts for the sale of Financed Hedged Eligible
Inventory and Accounts arising thereunder, and (iv) all proceeds of the
foregoing.
     Section 6.10. Perfection and Protection of Security Interests and Liens.
Borrower will from time to time deliver to Administrative Agent any financing
statements, continuation statements, extension agreements and other documents,
properly completed and executed (and acknowledged when required) by Borrower in
form and substance satisfactory to Administrative Agent, which Administrative
Agent requests for the purpose of perfecting, confirming, or protecting any
Liens or other rights in Collateral securing any Obligations.
ARTICLE VII — Negative Covenants
     To conform with the terms and conditions under which each Lender is willing
to have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, Borrower covenants and agrees that until the
full and final payment of the Obligations and the termination of this Agreement,
unless Majority Lenders, or all Lenders as required under Section 10.1, have
previously agreed otherwise:
     Section 7.1. Limitation on Liens. Borrower will not create, assume or
permit to exist:
     (i) any Lien upon any Collateral except (A) Liens created pursuant to the
Security Documents, (B) Permitted Inventory Liens, (C) statutory Liens in
respect of First Purchase Crude Payables, (D) Broker Liens on margin deposits
with respect to Hedging Contracts, and (E) any other Liens expressly permitted
to encumber such Collateral under any Security Document; or
     (ii) any Lien on any Petroleum Products commingled with Financed Hedged
Eligible Inventory, or on any sales contracts (and Accounts therefrom and
proceeds thereof) covering

51



--------------------------------------------------------------------------------



 



Petroleum Products in addition to Financed Hedged Eligible Inventory, or with
respect to any Hedging Contracts covering Financed Hedged Eligible Inventory,
other than Broker Liens on margin deposits with respect thereto, unless such
lien creditor has agreed in writing that Administrative Agent’s and Lenders’
rights with respect to such Petroleum Products, sales contracts, Hedging
Contracts and collateral rights related thereto are first and prior to such lien
creditor’s rights therein;
     Section 7.2. Limitation on Mergers. Except as expressly provided in this
section, Borrower will not (a) merge or consolidate or amalgamate with any
Person, or liquidate, wind up or dissolve or (b) sell, transfer, lease, exchange
or otherwise dispose of, in one transaction or a series of related transactions,
all or substantially all of its business or property, whether now owned or
hereafter acquired, to any Person; provided, Borrower may merge into or
consolidate or amalgamate with any Subsidiary of PAA; provided, Borrower is the
surviving business entity and after giving effect thereto, no Default exists.
     Section 7.3. Limitation on Sales of Collateral. Borrower will not sell,
transfer, lease, exchange, alienate or dispose of any Collateral except in the
ordinary course of business on ordinary trade terms.
     Section 7.4. Limitation on New Businesses. Borrower will not materially or
substantially engage directly or indirectly in any business or conduct any
operations other than (i) marketing, gathering, transporting (by barge,
pipeline, ship, truck or other modes of hydrocarbon transportation),
terminalling, storing, producing, acquiring, developing, exploring for,
exploiting, producing, processing, dehydrating and otherwise handling
hydrocarbons, including, without limitation, constructing pipeline, platform,
dehydration, processing and other energy-related facilities, (ii) any other
business that generates gross income that constitutes “qualifying income” under
Section 7704(d) of the Internal Revenue Code of 1986, as amended, or
(iii) activities or services reasonably related or ancillary thereto including
entering into hedging obligations to support those businesses. Borrower will
enter into Hedging Contracts only in the ordinary course of its business, with
the intent and for the purpose of mitigating and managing risks, consistent with
past practices and in accordance with the policies described in PAA’s
most-recently filed Annual Report on Form 10-K, and not for speculative
purposes.
     Section 7.5. No Negative Pledges. Except as described in the Disclosure
Schedule or pursuant to a Restriction Exception, the substance of which, in
detail satisfactory to Administrative Agent, is promptly reported to
Administrative Agent, Borrower will not, directly or indirectly, enter into,
create, or consent to be bound to any contract or other consensual restriction
that restricts the ability of Borrower to create or maintain Liens on its assets
in favor of Administrative Agent, LC Issuer and Lenders to secure, in whole or
part, the Obligations.
     Section 7.6. PAA Debt Coverage Ratio. At the end of any Fiscal Quarter, the
PAA Debt Coverage Ratio will not be greater than the amount set forth below for
the applicable time set forth below:

             
 
  (i)   During an Acquisition Period    
 
      (as defined in the PAA Credit Agreement):   5.50 to 1.0
 
           
 
  (ii)   Other than an Acquisition Period:   4.75 to 1.0

52



--------------------------------------------------------------------------------



 



ARTICLE VIII — Events of Default and Remedies
     Section 8.1. Events of Default. Each of the following events constitutes an
Event of Default under this Agreement:
     (a) Borrower fails to pay the principal component of any Loan or any LC
Borrowing when due and payable, whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise;
     (b) Either Borrower or PAA fails to pay any Obligation for which it is
contractually liable (other than the Obligations in subsection (a) above) when
due and payable, whether at a date for the payment of a fixed installment or as
a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within three Business Days after the same becomes
due;
     (c) Borrower fails to duly observe, perform or comply with any covenant,
agreement or provision of Section 6.4 or Article VII;
     (d) Either Borrower or PAA fails (other than as referred to in subsections
(a), (b) or (c) above) to duly observe, perform or comply with any of its
obligations under any covenant, agreement, condition or provision of any Loan
Document to which it is a party, and such failure remains unremedied for a
period of thirty (30) days after notice of such failure is given by
Administrative Agent to Borrower;
     (e) Any representation or warranty previously, presently or hereafter made
in writing by or on behalf of Borrower or PAA in connection with any Loan
Document to which it is a party shall prove to have been false or incorrect in
any material respect on any date on or as of which made, or any Loan Document at
any time ceases to be valid, binding and enforceable as warranted in Section 5.5
for any reason other than its release or subordination by Administrative Agent;
     (f) Borrower shall default in the payment when due of any principal of or
interest on any of its other Indebtedness, or, as a result of an early
termination event or similar event, on any net hedging obligations, in excess of
$25,000,000 in the aggregate (other than such Indebtedness or hedging
obligations the validity of which is being contested in good faith, by
appropriate proceedings (if necessary) and for which adequate reserves with
respect thereto are maintained on the books of Borrower as required by GAAP), or
any event specified in any note, agreement, indenture or other document
evidencing or relating to any such Indebtedness or hedging obligations shall
occur for a period beyond the applicable grace, cure extension, forbearance or
other similar period, if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Indebtedness or hedging obligations (or a trustee or agent on
behalf of such holder or holders) to cause, as applicable, such Indebtedness to
become due, or to be prepaid in full (whether by redemption, purchase, offer to
purchase or otherwise), prior to its stated maturity, or an early termination
event or similar event to occur and Borrower’s related net hedging obligations
in excess of $25,000,000 to become due and payable;

53



--------------------------------------------------------------------------------



 



     (g) Either (i) any “accumulated funding deficiency” (as defined in Section
412(a) of the Code) in excess of $5,000,000 exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate, or
(ii) any Termination Event occurs with respect to any ERISA Plan and the then
current value of such ERISA Plan’s benefit liabilities exceeds the then current
value of such ERISA Plan’s assets available for the payment of such benefit
liabilities by more than $5,000,000 (or in the case of a Termination Event
involving the withdrawal of a substantial employer, the withdrawing employer’s
proportionate share of such excess exceeds such amount);
     (h) Borrower, any Subsidiary of Borrower, Plains All American GP LLC,
Plains AAP, L.P., PAA GP LLC, PAA, or any “significant subsidiary” of PAA, as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Exchange Act of 1934 and the Securities Act of 1933, each as amended:
     (i) has entered against it a judgment, decree or order for relief by a
Governmental Authority of competent jurisdiction having jurisdiction over it in
an involuntary proceeding commenced under any applicable bankruptcy, insolvency
or other similar Law of any jurisdiction now or hereafter in effect, including
the federal Bankruptcy Code, as from time to time amended, or has any such
proceeding commenced against it, in each case, which remains undismissed for a
period of sixty days; or
     (ii) commences a voluntary case under any applicable bankruptcy, insolvency
or similar Law now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended; or applies for or consents to the entry of
an order for relief in an involuntary case under any such Law; or makes a
general assignment for the benefit of creditors; or is generally unable to pay
(or admits in writing its inability to so pay) its debts as such debts become
due; or takes corporate or other action to authorize any of the foregoing; or
     (iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of any Collateral or all or a substantial part of its assets in a
proceeding brought against or initiated by it, and such appointment or taking
possession is neither made ineffective nor discharged within sixty days after
the making thereof, or such appointment or taking possession is at any time
consented to, requested by, or acquiesced to by it;
     (i) Borrower:
     (i) has entered against it a final judgment for the payment of money in
excess of $25,000,000 (in each case not covered by insurance satisfactory to
Administrative Agent in its discretion), unless the same is stayed or discharged
within thirty days after the date of entry thereof (or longer period for which a
stay of enforcement is allowed by applicable Law) or an appeal or appropriate
proceeding for review thereof is taken within such period and a stay of
execution pending such appeal is obtained; or
     (ii) suffers a writ or warrant of attachment or any similar process to be
issued by any Governmental Authority having jurisdiction over it against any
Collateral or all or any substantial part of its assets, and such writ or
warrant of attachment or any similar

54



--------------------------------------------------------------------------------



 



process is not stayed or released within sixty days after the entry or levy
thereof (or longer period for which a stay of enforcement is allowed by
applicable Law) or after any stay is vacated or set aside;
     (j) Any Change in Control occurs; or
     (k) Any “Event of Default” shall occur, as such term is used and defined in
the PAA Credit Agreement.
Upon the occurrence of an Event of Default described in subsection (h)(i),
(h)(ii) or (h)(iii) of this section: all Obligations shall thereupon be
immediately due and payable, without demand, presentment, notice of demand or of
dishonor and nonpayment, protest, notice of protest, notice of intention to
accelerate, declaration or notice of acceleration, or any other notice or
declaration of any kind, all of which are hereby expressly waived by Borrower.
Upon any such acceleration, any obligation of any Lender to make any further
Loans and any obligation of LC Issuer to issue Letters of Credit hereunder shall
be permanently terminated. During the continuance of any other Event of Default,
Administrative Agent at any time and from time to time may (and upon written
instructions from Majority Lenders, Administrative Agent shall), without notice
to Borrower, do either or both of the following: (1) terminate or suspend any
obligation of Lenders to make Loans hereunder and any obligation of LC Issuer to
issue Letters of Credit hereunder, and (2) declare any or all of the Obligations
immediately due and payable, and all such Obligations shall thereupon be
immediately due and payable, without demand, presentment, notice of demand or of
dishonor and nonpayment, protest, notice of protest, notice of intention to
accelerate, declaration or notice of acceleration, or any other notice or
declaration of any kind, all of which are hereby expressly waived by Borrower.
     Section 8.2. Remedies. If any Default shall occur and be continuing, each
Lender Party may protect and enforce its rights under the Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained in any Loan Document, and each Lender Party may
enforce the payment of any Obligations due it or enforce any other legal or
equitable right which it may have. All rights, remedies and powers conferred
upon Lender Parties under the Loan Documents shall be deemed cumulative and not
exclusive of any other rights, remedies or powers available under the Loan
Documents or at Law or in equity.
     Section 8.3. Application of Proceeds of Sale of Collateral. Notwithstanding
anything herein to the contrary, the proceeds of any sale of Collateral shall be
applied:
     (a) first, to the payment of all necessary costs and expenses incident to
such Collateral sale, including but not limited to all court costs and charges
of every character in the event foreclosed by suit or any judicial proceeding,
     (b) then, to the Loans and LC Obligations (including specifically without
limitation the principal and interest with respect thereto);
     (c) then, to all other outstanding Obligations, and

55



--------------------------------------------------------------------------------



 



     (d) then, the remainder, if any, shall be paid to Borrower, or to
Borrower’s heirs, devisees, representatives, successors or assigns, or such
other persons as may be entitled thereto by law.
ARTICLE IX — Administrative Agent
     Section 9.1. Appointment and Authority. Each of the Lenders and the LC
Issuer hereby irrevocably appoints Bank of America, N.A. to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the LC Issuer, and neither Borrower
nor any other Lender Party shall have rights as a third party beneficiary of any
of such provisions (other than the right to reasonably approve a successor
Administrative Agent under Section 9.6 or with respect to application of
payments among Lenders as provided in Section 9.10).
     Section 9.2. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     Section 9.3. Exculpatory Provisions. The Administrative Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent shall not:
     (a) be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
     (b) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, nor shall it be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

56



--------------------------------------------------------------------------------



 



     Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until notice
describing such Default is given to Administrative Agent by Borrower, a Lender
or LC Issuer.
     Administrative Agent shall not be responsible for nor have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     Section 9.4. Reliance by Administrative Agent. Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or LC Issuer,
Administrative Agent may presume that such condition is satisfactory to such
Lender or LC Issuer unless Administrative Agent shall have received notice to
the contrary from such Lender or LC Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Administrative Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
     Section 9.5. Delegation of Duties. Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
     Section 9.6. Resignation of Administrative Agent. Administrative Agent may
at any time give notice of its resignation to the Lenders, LC Issuer and
Borrower, which notice shall set forth the proposed date of resignation. Upon
receipt of any such notice of resignation, the

57



--------------------------------------------------------------------------------



 



Majority Lenders shall have the right to appoint a successor (subject to the
approval of Borrower, unless a Default has occurred and is continuing, which
approval will not be unreasonably withheld), which shall, with respect to the
Administrative Agent, be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and LC Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and LC Issuer directly, until such time as the
Majority Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.4 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring LC Issuer, (b) the retiring LC Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor LC Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring LC Issuer to effectively assume the obligations of
the retiring LC Issuer with respect to such Letters of Credit.
     Section 9.7. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and LC Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and LC Issuer also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

58



--------------------------------------------------------------------------------



 



     Section 9.8. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of Administrative Agent, Syndication Agent or
Documentation Agent shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, Syndication Agent or Documentation Agent,
or as a Lender or an LC Issuer hereunder.
     Section 9.9. Indemnification. Each Lender agrees to indemnify
Administrative Agent (to the extent not reimbursed by Borrower within ten
(10) days after demand) from and against such Lender’s Percentage Share of any
and all liabilities, obligations, claims, losses, damages, penalties, fines,
actions, judgments, suits, settlements, costs, expenses or disbursements
(including reasonable fees of attorneys, accountants, experts and advisors) of
any kind or nature whatsoever (in this section collectively called “liabilities
and costs”) which to any extent (in whole or in part) may be imposed on,
incurred by, or asserted against Administrative Agent growing out of, resulting
from or in any other way associated with the Loan Documents and the transactions
and events (including the enforcement thereof) at any time associated therewith
or contemplated therein and borrower’s use of loan proceeds (whether arising in
contract or in tort or otherwise and including any violation or noncompliance
with any Environmental Laws by any Person or any liabilities or duties of any
Person with respect to Hazardous Materials found in or released into the
environment).
     The foregoing indemnification shall apply whether or not such liabilities
and costs are in any way or to any extent owed, in whole or in part, under any
claim or theory of strict liability or caused, in whole or in part, by any
negligent act or omission of any kind by Administrative Agent, provided only
that no Lender shall be obligated under this section to indemnify Administrative
Agent for that portion, if any, of any liabilities and costs which is
proximately caused by Administrative Agent’s own individual gross negligence or
willful misconduct, as determined in a final judgment. Cumulative of the
foregoing, each Lender agrees to reimburse Administrative Agent promptly upon
demand for such Lender’s Percentage Share of any costs and expenses to be paid
to Administrative Agent by Borrower under Section 10.4(a) to the extent that
Administrative Agent is not timely reimbursed for such expenses by such Persons
as provided in such section. As used in this section the term “Administrative
Agent” shall refer not only to the Persons designated as such in Section 1.1 but
also to each director, officer, agent, attorney, employee, representative and
Affiliate of such Person.
     Section 9.10. Sharing of Set-Offs and Other Payments. Each Lender Party
agrees that if it shall, whether through the exercise of rights of banker’s
lien, set off, or counterclaim against Borrower or otherwise, obtain payment of
a portion of the aggregate Obligations owed to it which, taking into account all
distributions made by Administrative Agent under Section 3.1, causes such Lender
Party to have received more than it would have received had such payment been
received by Administrative Agent and distributed pursuant to Section 3.1, then
(a) it shall be deemed to have simultaneously purchased and shall be obligated
to purchase interests in the Obligations as necessary to cause all Lender
Parties to share all payments as provided for in Section 3.1, and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
Administrative Agent and all Lender Parties share all payments of Obligations as
provided in Section 3.1; provided, however, and for the avoidance of doubt, that
nothing herein contained shall in any way affect the right of any Lender Party
to obtain payment (whether by exercise of rights of banker’s lien, set-off or
counterclaim or otherwise) of indebtedness other

59



--------------------------------------------------------------------------------



 



than the Obligations. Borrower expressly consents to the foregoing arrangements,
subject to Section 10.11. If all or any part of any funds transferred pursuant
to this section is thereafter recovered from the seller under this section which
received the same, the purchase provided for in this section shall be deemed to
have been rescinded to the extent of such recovery, together with interest, if
any, if interest is required pursuant to the order of a Governmental Authority
to be paid on account of the possession of such funds prior to such recovery.
     Section 9.11. Investments. Whenever Administrative Agent in good faith
determines that it is uncertain about how to distribute to Lender Parties any
funds which it has received, or whenever Administrative Agent in good faith
determines that there is any dispute among Lender Parties about how such funds
should be distributed, Administrative Agent may choose to defer distribution of
the funds which are the subject of such uncertainty or dispute. If
Administrative Agent in good faith believes that the uncertainty or dispute will
not be promptly resolved, or if Administrative Agent is otherwise required to
invest funds pending distribution to Lender Parties, Administrative Agent shall
invest such funds pending distribution; all interest on any such Investment
shall be distributed upon the distribution of such Investment and in the same
proportion and to the same Persons as such Investment. All moneys received by
Administrative Agent for distribution to Lender Parties (other than to the
Person who is Administrative Agent in its separate capacity as a Lender Party)
shall be held by Administrative Agent pending such distribution solely as
Administrative Agent for such Lender Parties, and Administrative Agent shall
have no equitable title to any portion thereof.
ARTICLE X — Miscellaneous
     Section 10.1. Waivers and Amendments; Acknowledgments.
     (a) Waivers and Amendments. No failure or delay (whether by course of
conduct or otherwise) by any Lender in exercising any right, power or remedy
which such Lender Party may have under any of the Loan Documents shall operate
as a waiver thereof or of any other right, power or remedy, nor shall any single
or partial exercise by any Lender Party of any such right, power or remedy
preclude any other or further exercise thereof or of any other right, power or
remedy. No waiver of any provision of any Loan Document and no consent to any
departure therefrom shall ever be effective unless it is in writing and signed
as provided below in this section, and then such waiver or consent shall be
effective only in the specific instances and for the purposes for which given
and to the extent specified in such writing. This Agreement and the other Loan
Documents set forth the entire understanding between the parties hereto with
respect to the transactions contemplated herein and therein and supersede all
prior discussions and understandings with respect to the subject matter hereof
and thereof, and no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by Borrower or PAA
therefrom shall be effective unless in writing signed by the Majority Lenders,
Borrower and PAA, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
          (i) waive any condition set forth in Section 4.1 without the written
consent of each Lender (provided Administrative Agent may in its discretion
withdraw any request it has made under Section 4.1(i) to the extent such request
does not pertain to an item expressly covered by any other subsection of
Section 4.1);

60



--------------------------------------------------------------------------------



 



          (ii) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.1) without the written consent of
such Lender;
          (iii) postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
          (iv) reduce the principal of, or the rate of interest specified herein
on, any Loan or LC Borrowing, or (subject to clause (iii) of the proviso at the
end of this Section 10.1) any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Margin that would result in a reduction of any interest rate on
any Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, and for the avoidance of doubt,
that only the consent of the Majority Lenders shall be necessary (A) to amend
the definition of “Default Rate” or to waive any obligation of Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
LC Borrowing or to reduce any fee payable hereunder;
          (v) change Section 9.10 or Section 8.2 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender; or
          (vi) change any provision of this Section or the definition of
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
          (vii) except as expressly provided herein or in any other Loan
Document, without the written consent of each Lender, release (A) Borrower from
its obligation to pay such Lender’s Note or PAA from its obligations under the
PAA Guaranty, (B) any Collateral or (C) Borrower from the negative pledge
covenant set forth in Section 7.5 hereof.
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an LC Issuer in addition to the Lenders required above,
affect the rights or duties of an LC Issuer under this Agreement or any LC
Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, in addition to the Lenders required above, affect the
rights or duties of Administrative Agent under this Agreement or any other Loan
Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder or
any other Loan Document, nor shall a Defaulting Lender’s vote or status as a
Lender be required in determining majority, unanimity or other condition or
effect of any vote, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

61



--------------------------------------------------------------------------------



 



     (b) Acknowledgments and Admissions. Each of Borrower and PAA hereby
represents, warrants, acknowledges and admits that (i) it has been advised by
counsel in the negotiation, execution and delivery of the Loan Documents to
which it is a party, (ii) no Lender Party has any fiduciary obligation toward
Borrower or PAA with respect to any Loan Document or the transactions
contemplated thereby, (iii) the relationship pursuant to the Loan Documents
between Borrower and PAA, on one hand, and each Lender Party, on the other hand,
is and shall be solely that of debtor and creditor, respectively, and (iv) no
partnership or joint venture exists with respect to the Loan Documents between
Borrower or PAA and any Lender Party.
     (c) Representation by Lenders. Each Lender hereby represents that it will
acquire its Notes for its own account in the ordinary course of its commercial
lending or investing business; however, the disposition of such Lender’s
property shall at all times be and remain within its control and, in particular
and without limitation, such Lender may sell or otherwise transfer its Note, any
participation interest or other interest in its Note, or any of its other rights
and obligations under the Loan Documents subject to compliance with Section 10.5
and applicable Law.
     (d) Joint Acknowledgment. This written Agreement and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.
     There are no unwritten oral agreements between the parties.
     Section 10.2. Survival of Representations, Warranties and Agreements;
Cumulative Nature. Each of Borrower’s and PAA’s various representations,
warranties, covenants and agreements in the Loan Documents shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
performance hereof and thereof, including the making or granting of the Loans
and the delivery of the Notes and the other Loan Documents, and shall further
survive until all of the Obligations are paid in full to each Lender Party and
all of Lender Parties’ obligations to Borrower are terminated. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any credit extension hereunder. The rights, powers, and
privileges granted to Lender Parties in the Loan Documents, are cumulative, and,
except for expressly specified waivers and consents, no Loan Document shall be
construed in the context of another to diminish, nullify, or otherwise reduce
the benefit to any Lender Party of any such right, power or privilege.
     Section 10.3. Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone or otherwise (and
except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or other electronic transmission as follows, and all notices
and other

62



--------------------------------------------------------------------------------



 



communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
          (i) if to Borrower, PAA, Administrative Agent or LC Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.3; and
          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire if it has been delivered to the party sending such notice or
communication; otherwise to such address reasonably believed to be correct by
the sending party.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when received (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been received at the opening of business on the next business day
for the recipient), with confirmation of the transmittal of any such telecopied
notice evidencing receipt thereof. Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or LC Issuer pursuant to Article II if such
Lender or LC Issuer, as applicable, has notified Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Administrative Agent, Borrower or PAA may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
     Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. Borrower, PAA, Administrative Agent and LC
Issuer may change its address, telecopier, e-mail address or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier, e-mail address or
telephone number for notices and other communications hereunder by notice to the
Borrower, Administrative Agent and LC Issuer.

63



--------------------------------------------------------------------------------



 



     (d) Reliance by Administrative Agent, LC Issuer and Lenders. The Lender
Parties shall be entitled to rely and act upon any notices each of them
reasonably believes is purportedly given by or on behalf of Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify the Lender Parties from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice it reasonably believes is purportedly given by or on
behalf of Borrower, as provided in Section 10.4(b). All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     Section 10.4. Expenses; Indemnity; Damage Waiver.
     (a) Payment of Expenses. Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the LC
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by Administrative Agent, any Lender or LC Issuer
(including the fees, charges and disbursements of any counsel for Administrative
Agent, any Lender or LC Issuer and all fees and time charges for attorneys who
may be employees of Administrative Agent or LC Issuer), in connection with the
enforcement or protection of its rights under this Agreement and the other Loan
Documents, including its rights under this Section and out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
     (b) Indemnity. Borrower agrees to indemnify each Lender Party from and
against any and all liabilities, obligations, claims, losses, damages,
penalties, fines, actions, judgments, suits, settlements, costs, expenses or
disbursements (including reasonable fees of attorneys, accountants, experts and
advisors) of any kind or nature whatsoever (in this section collectively called
“liabilities and costs”) which to any extent (in whole or in part) may be
imposed on, incurred by, or asserted against such Lender Party growing out of,
resulting from or in any other way associated with the Loan Documents and the
transactions and events (including the enforcement or defense thereof) at any
time associated therewith or contemplated therein and Borrower’s use of Loan
proceeds (whether arising in contract or in tort or otherwise and including any
violation or noncompliance with any Environmental Laws by any Lender Party or
any other Person or any liabilities or duties of any Lender Party or any other
Person with respect to Hazardous Materials found in or released into the
environment). In the case of an investigation, litigation or proceeding to which
the indemnity in this Section 10.4 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by
Borrower and/or PAA, any of its equity holders, Affiliates or creditors or a
Lender Party or any third party and whether or not a Lender Party is otherwise a
party thereto.
     The foregoing indemnification shall apply whether or not such liabilities
and costs are in any way or to any extent owed, in whole or in part, under any

64



--------------------------------------------------------------------------------



 



claim or theory of strict liability or caused, in whole or in part, by any
negligent act or omission of any kind by any Lender Party, provided only that no
Lender Party shall be entitled under this section to receive indemnification for
that portion, if any, of any liabilities and costs which (i) is proximately
caused by its own (A) individual gross negligence or willful misconduct, as
determined in a final judgment, or (B) material breach of any of its obligations
hereunder or under any other Loan Documents, as determined in a final judgment
or (ii) arises by reason of a claim (A) by any one or more Lender Parties
against any one or more other Lender Parties or (B) by an equity-interest owner
of any Lender Party against any one or more Lender Parties, so long as in either
such case, such claim is not proximately caused solely by the breach hereunder
or under any other Loan Document by Borrower, PAA or their Affiliates. If any
Person (including Borrower, PAA or any of their Affiliates) ever alleges gross
negligence or willful misconduct pursuant to the preceding clause (i)(A) (but,
for the avoidance of doubt, not with respect to an allegation of a material
breach pursuant to the preceding clause (i)(B)) by any Lender Party, the
indemnification provided for in this section shall nonetheless be paid upon
demand, subject to later adjustment or reimbursement, until such time as a court
of competent jurisdiction enters a final judgment as to the extent and effect of
the alleged gross negligence or willful misconduct. As used in this section the
term “Lender Party” shall refer not only to each Person designated as such in
Section 1.1 but also to each director, officer, trustee, agent, attorney,
employee, representative and Affiliate of such Persons. So long as no Default
has occurred and is continuing and Borrower is financially solvent, no Lender
Party may settle any claim to be indemnified without the consent of Borrower,
such consent not to be unreasonably withheld; provided that Borrower may not
reasonably withhold consent to any settlement that a Lender Party proposes, if
Borrower does not have the financial ability to pay all its obligations
outstanding and asserted against Borrower at that time, including the maximum
potential claims against the Lender Party to be indemnified pursuant to this
Section 10.4.
     (c) Reimbursement by Lenders. To the extent that any amounts required to be
paid to Administrative Agent, LC Issuer or any Related Party of any of the
foregoing pursuant to subsection (a) or (b) of this Section 10.4 are not
indefeasibly paid, each Lender severally agrees to pay to Administrative Agent,
LC Issuer or such Related Party, as the case may be, such Lender’s Percentage
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent, or LC Issuer in its capacity as such, or against any such Related Party
of any of the foregoing acting for Administrative Agent or LC Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) shall be several, as provided in the next to last sentence of
Section 2.3 with respect to the several obligations of Lenders to make Loans.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no party hereto or Related Party of any party hereto shall
assert, and hereby waives, any claim against each other party hereto and its
Related Parties (including, as applicable, each indemnitee referred to in
subsection (b) above), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No indemnitee referred

65



--------------------------------------------------------------------------------



 



to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than as a result of such
indemnitee’s gross negligence, willful misconduct or material breach of any of
its obligations under any Loan Document.
     (e) Interest. Borrower hereby promises to each Lender Party interest at the
Default Rate on all obligations to pay fees or to reimburse or indemnify any
Lender Party which Borrower has promised to pay to such Lender Party pursuant to
this Section 10.4 and which are not paid when due. Such interest shall accrue
from the date such Obligations become due until they are paid.
     (f) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor and Borrower’s receipt of
reasonably detailed invoices or statements related thereto.
     (g) Survival. The agreements in this Section shall survive the resignation
of Administrative Agent and the LC Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.
     Section 10.5. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor PAA may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Affiliates of the Administrative
Agent, the LC Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in LC
Obligations) at the time owing to it); provided that:
     (i) except (A) in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitments, if any, and the Loans at the time owing
to it, or (B) in the case of an assignment to a Lender and the assigning Lender
retains a Commitment of at least $5,000,000, the aggregate amount of the
Commitment (which for this purpose includes Loans

66



--------------------------------------------------------------------------------



 



outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
          (iii) any assignment of a Commitment must be approved by the
Administrative Agent and LC Issuer unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and
          (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee payable by such assignor Lender (and not at Borrower’s
expense) of $3,500, and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.2, 3.3, 3.7 and 3.8 and
Section 10.4 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender against receipt by Borrower of
the canceled original Note of the assignor, if its entire Commitment was
assigned, or evidence that such assignor’s Note is marked to reflect its
reduction.. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
     Each Eligible Assignee of a US Lender which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for Federal income
tax purposes, must (to the extent it has not already done so) provide
Administrative Agent and Borrower with the “Prescribed Forms” referred to in
Section 3.7(d).
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at its Applicable Lending Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the

67



--------------------------------------------------------------------------------



 



Lenders, and the Commitments of, and the principal amounts of the Loans and LC
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and Borrower, Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof,
and its correspondingly recorded Commitment, as a Lender hereunder owning such
Commitment for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower and the LC
Issuer at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time (i) requested by the Borrower or (ii) that a
request for a consent for a material or substantive change to the Loan Documents
is pending, the Borrower or any Lender wishing to consult with other Lenders in
connection therewith, as applicable, may request and receive from the
Administrative Agent a copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of the Obligations
owing to such Lender and such Lender’s rights related thereto and such Lender’s
obligations under this Agreement (including all or a portion of its Commitment
and/or the Obligations (including such Lender’s participations in LC
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the LC Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that directly affects such Participant. Subject to subsection
(e) of this Section, Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.2, 3.3, 3.7 and 3.8 and the obligations imposed by
such Sections, and shall be subject to replacement pursuant to Section 3.8, to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.09
as though it were a Lender, provided such Participant agrees to be subject to
Section 9.10 as though it were a Lender.
     (e) Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.2 through 3.8 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent, which consent
sets forth an express waiver of the limitation on Sections 3.2 through 3.8 which
are set forth in this subsection.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a

68



--------------------------------------------------------------------------------



 



Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute (or, except as
to the Federal Reserve Bank, permit the substitution of) any such pledgee or
assignee for such Lender as a party hereto, and all costs, fees and expenses
related to any such pledge shall be for the sole account of such Lender.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as LC Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitments and Loans pursuant to subsection (b) above, Bank of America may,
(i) upon 30 days’ notice to Borrower and the Lenders, resign as LC Issuer. In
the event of any such resignation as LC Issuer, the Borrower shall be entitled
to appoint from among the Lenders successor LC Issuers hereunder; provided,
however, that no failure by Borrower to appoint any such successor shall affect
the resignation of Bank of America as LC Issuer. If Bank of America resigns as
LC Issuer, it shall retain all the rights and obligations of the LC Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as LC Issuer and all LC Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.10(c)).
     (i) Lost Notes. Upon receipt of an affidavit reasonably satisfactory to
Borrower of an officer of any Lender as to the loss, theft, destruction or
mutilation of its Note which is not of public record, and, in the case of any
such loss, theft, destruction or mutilation, upon cancellation of such Note,
Borrower will execute and deliver, in lieu thereof, a replacement Note in the
principal amount of such Lender’s then Commitment, or if no Commitment is in
effect, the outstanding principal amount owed to such Lender and otherwise of
like tenor.
     Section 10.6. Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and the LC Issuer (for itself and each of
its Affiliates, and its and their Related Parties) agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and will agree to maintain such confidences),
(b) to the extent requested or required by applicable laws or regulations or by
any subpoena or similar legal process, (c) subject to this Section 10.6, to any
other party hereto, (d) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or in connection with any Default
or anticipated Default, the enforcement of rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any

69



--------------------------------------------------------------------------------



 



actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to, and requested by, Borrower and its obligations,
(f) with the consent of the Borrower, or (g) to the extent such Information
becomes publicly available other than as a result of a breach of this Section,
or becomes available to Administrative Agent, any Lender, LC Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower, PAA or any Subsidiary relating to Borrower, PAA or any
Subsidiary, or any Affiliate of any of them, or any of their respective
businesses, other than any such information that is available to Administrative
Agent, any Lender or the LC Issuer on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrowers or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Section 10.7. Governing Law; Submission to Process. Except to the extent
that the Law of another jurisdiction is expressly elected in a Loan Document,
the Loan Documents shall be deemed contracts and instruments made under the Laws
of the State of New York and shall be construed and enforced in accordance with
and governed by the Laws of the State of New York and the Laws of the United
States of America, without regard to principles of conflicts of law. Each of
Borrower and PAA hereby agrees that any legal action or proceeding against
Borrower and/or PAA with respect to this Agreement, the Notes or any of the Loan
Documents may be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York as Lender Parties may
elect, and, by execution and delivery hereof, each of Borrower and PAA accepts
and consents for itself and in respect to its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts. Each of
Borrower and PAA agrees that Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York shall apply to the Loan Documents and
waives any right to stay or to dismiss any action or proceeding brought before
said courts on the basis of forum non conveniens. In furtherance of the
foregoing, each of Borrower and PAA hereby irrevocably designates and appoints
Corporation Service Company, 80 State Street, Albany, New York 12207, as agent
of each of Borrower and PAA to receive service of all process brought against
Borrower or PAA with respect to any such proceeding in any such court in New
York, such service being hereby acknowledged by each of Borrower and PAA to be
effective and binding service in every respect. Copies of any such process so
served shall also, if permitted by Law, be sent by registered mail to Borrower
or PAA at its address set forth below, but the failure of Borrower or PAA to
receive such copies shall not affect in any way the service of such process as
aforesaid. Each of Borrower and PAA shall furnish to Lender Parties a consent of
Corporation Service Company agreeing to act hereunder prior to the effective
date of this agreement. Nothing herein shall affect the right of Lender Parties
to serve process in any other manner permitted by Law or shall

70



--------------------------------------------------------------------------------



 



limit the right of Lender Parties to bring proceedings against Borrower or PAA
in the courts of any other jurisdiction. If for any reason Corporation Service
Company shall resign or otherwise cease to act as Borrower’s or PAA’s agent,
each of Borrower and PAA hereby irrevocably agrees to (a) immediately designate
and appoint a new agent acceptable to Administrative Agent to serve in such
capacity and, in such event, such new agent shall be deemed to be substituted
for Corporation Service Company for all purposes hereof and (b) promptly deliver
to Administrative Agent the written consent (in form and substance satisfactory
to Administrative Agent) of such new agent agreeing to serve in such capacity.
     Section 10.8. Limitation on Interest. Lender Parties, Borrower, PAA and any
other parties to the Loan Documents intend to contract in strict compliance with
applicable usury Law from time to time in effect. In furtherance thereof such
Persons stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be contracted for, charged, or received by applicable
Law from time to time in effect. Neither Borrower, PAA nor any present or future
guarantors, endorsers, or other Persons hereafter becoming liable for payment of
any Obligation shall ever be liable for unearned interest thereon or shall ever
be required to pay interest thereon in excess of the maximum amount that may be
lawfully contracted for, charged, or received under applicable Law from time to
time in effect, and the provisions of this section shall control over all other
provisions of the Loan Documents which may be in conflict or apparent conflict
herewith. Lender Parties expressly disavow any intention to contract for,
charge, or receive excessive unearned interest or finance charges in the event
the maturity of any Obligation is accelerated. If (a) the maturity of any
Obligation is accelerated for any reason, (b) any Obligation is prepaid and as a
result any amounts held to constitute interest are determined to be in excess of
the legal maximum, or (c) any Lender or any other holder of any or all of the
Obligations shall otherwise collect moneys which are determined to constitute
interest which would otherwise increase the interest on any or all of the
Obligations to an amount in excess of that permitted to be contracted for,
charged or received by applicable Law then in effect, then all sums determined
to constitute interest in excess of such legal limit shall, without penalty, be
promptly applied to reduce the then outstanding principal of the related
Obligations or, at such Lender’s or holder’s option, promptly returned to
Borrower or other payor thereof upon such determination. In determining whether
or not the interest paid or payable, under any specific circumstance, exceeds
the maximum amount permitted under applicable Law, Lender Parties, Borrower and
PAA (and any other payors thereof) shall to the greatest extent permitted under
applicable Law, (i) characterize any non-principal payment as an expense, fee or
premium rather than as interest, (ii) exclude voluntary prepayments and the
effects thereof, and (iii) amortize, prorate, allocate, and spread the total
amount of interest throughout the entire contemplated term of the instruments
evidencing the Obligations in accordance with the amounts outstanding from time
to time thereunder and the maximum legal rate of interest from time to time in
effect under applicable Law in order to lawfully charge the maximum amount of
interest permitted under applicable Law. In the event applicable Law provides
for an interest ceiling under Chapter 303 of the Texas Finance Code (the “Texas
Finance Code”) as amended, to the extent that the Texas Finance Code is
mandatorily applicable to any Lender, for that day, the ceiling shall be the
“weekly ceiling” as defined in the Texas Finance Code, provided that if any
applicable Law permits greater interest, the Law permitting the greatest
interest shall apply. In no event shall

71



--------------------------------------------------------------------------------



 



Chapter 346 of the Texas Finance Code apply to this Agreement or any other Loan
Document, or any transactions or loan arrangement provided or contemplated
hereby or thereby.
     Section 10.9. Right of Offset. At any time and from time to time during the
continuance of any Event of Default, each Lender is hereby authorized to offset
against the Obligations then due and payable (without notice to Borrower or
PAA), (a) any and all moneys, securities or other property (and the proceeds
therefrom) of Borrower or PAA or hereafter held or received by or in transit to
any Lender from or for the account of Borrower or PAA, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, (b) any and all deposits
(general or special, time or demand, provisional or final) of Borrower or PAA
with any Lender, and (c) any other credits and claims of Borrower or PAA at any
time existing against any Lender, including claims under certificates of
deposit.
     Section 10.10. Termination; Limited Survival; Payments Set Aside. In its
sole and absolute discretion Borrower may at any time that no Obligations are
owing or outstanding elect in a written notice delivered to Administrative Agent
to terminate this Agreement. Upon receipt by Administrative Agent of such a
notice, if no Obligations are then owing or outstanding this Agreement and all
other Loan Documents shall thereupon be terminated and the parties thereto
released from all prospective obligations thereunder. Notwithstanding the
foregoing or anything herein to the contrary, any waivers or admissions made by
Borrower or PAA in any Loan Document, any Obligations under Sections 3.2 through
3.7, and any obligations which any Person may have to indemnify or compensate
any Lender Party shall survive any termination of this Agreement or any other
Loan Document. At the request and expense of Borrower, Administrative Agent
shall prepare and execute all necessary instruments to reflect and effect such
termination of the Loan Documents. Administrative Agent is hereby authorized to
execute all such instruments on behalf of all Lenders, without the joinder of or
further action by any Lender.
     To the extent that any payment by or on behalf of Borrower or PAA is made
to Administrative Agent, the LC Issuer or any Lender, or Administrative Agent,
the LC Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Administrative Agent, the LC Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any debtor relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the LC Issuer severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the LC Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     Section 10.11. Severability. If any term or provision of any Loan Document
shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents

72



--------------------------------------------------------------------------------



 



shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by applicable Law.
     Section 10.12. Counterparts. This Agreement may be separately executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Agreement.
     Section 10.13. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.14. USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower and Parent that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law November 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower and Parent, which information includes
the name and address of Borrower and Parent and other information that will
allow such Lender or Administrative Agent, as applicable, to identify Borrower
and Parent in accordance with the Act. Borrower shall, promptly following a
request by Administrative Agent or any Lender, provide all documentation and
other information that Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
     Section 10.15. Restated Credit Facility. In connection with the amendment
and restatement of the Existing Agreement pursuant hereto, Borrower,
Administrative Agent and Lenders shall as of the Closing Date make adjustments
to the outstanding principal amount of “Loans” under the Existing Agreement (as
such term is defined therein) (but not any interest accrued thereon prior to the
Closing Date), including the borrowing of additional Loans hereunder and the
repayment of Loans plus all applicable accrued interest, fees and expenses as
shall be necessary to provide for Loans by each Lender in the amount of its
Percentage Share of all Loans as of the Closing Date, but in no event shall such
adjustment of any Eurodollar Loans (i) constitute a payment or prepayment of all
or a portion of any Eurodollar Loans or (ii) entitle any Lender to any
reimbursement under Section 3.7 hereof, and each Lender shall be deemed to have
made an assignment of its outstanding Loans under the Existing Agreement, and
assumed outstanding Loans of other Lenders under the Existing Agreement as may
be necessary to effect the foregoing. Borrower states and acknowledges that this
Agreement is entered into by it in amendment and restatement of the Existing
Agreement. Borrower further states, acknowledges

73



--------------------------------------------------------------------------------



 



and agrees that the preceding sentence does not and shall not alter or otherwise
modify in any regard, directly or indirectly, expressly or impliedly or
otherwise, the terms, provisions and conditions expressly set forth in, and
contemplated by, this Agreement, or the transactions contemplated hereby, which
in each case shall be governed solely by the terms, provisions and conditions of
this Agreement and the other Loan Documents without regard to this
Section 10.15.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

74



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

              Borrower:   PLAINS MARKETING, L.P.    
 
           
 
  By:   PLAINS MARKETING GP INC.,    
 
      its general partner    
 
           
 
  By:    /s/ Charles Kingswell-Smith    
 
           
 
      Name: Charles Kingswell-Smith    
 
      Title: Vice President and Treasurer    
 
           
 
      Address for Borrower:    
 
           
 
      333 Clay Street, Suite 1600    
 
      Houston, Texas 77002    
 
      Attention: Charles Kingswell-Smith    
 
      Telephone: (713) 993-5318    
 
      Fax: (713) 646-4572    
 
           
 
      PAA Website: www.paalp.com    

75



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
Administrative Agent
      By:    /s/ Bridgett J. Manduk       Name:    Bridgett J. Manduk      
Title:    Assistant Vice President    

            BANK OF AMERICA, N.A.,
LC Issuer and a Lender
      By:    /s/ Christen A. Lacey       Christen A. Lacey, Principal           
 

76



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP.,
as Documentation Agent and a Lender
      By:    /s/ Chad Clark       Name:    Chad Clark       Title:    Director  
 

                  By:    /s/ Suzanne Durney       Name:    Suzanne Durney      
Title:    Director    

77



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as Syndication Agent and a Lender
      By:    /s/ Edward K. Chin       Name:    Edward K. Chin       Title:  
 Managing Director    

                  By:    /s/ Jordan Nenoff       Name:    Jordan Nenoff      
Title:    Director    

78



--------------------------------------------------------------------------------



 



            SOCIETE GENERALE, Lender
      By:    /s/ Chung-Taek Oh       Name:    Chung-Taek Oh       Title:    Vice
President    

                  By:    /s/ Barbara Paulsen       Name:    Barbara Paulsen    
  Title:    Managing Director    

79



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., Lender
      By:    /s/ Cristiana Freeman       Name:    Cristiana Freeman      
Title:    Vice President    

80



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., Lender
      By:    /s/ Terence D’Souza       Name:    Terence D’Souza       Title:  
 Vice President    

81



--------------------------------------------------------------------------------



 



            DNB NOR BANK ASA, Lender
      By:    /s/ Philip F. Kurpiewski       Name:  
Title:  Philip F. Kurpiewski
 Senior Vice President    

                  By:    /s/ Thomas Tangen       Name:    Thomas Tangen      
Title:    First Vice President    

82



--------------------------------------------------------------------------------



 



            WACHOVIA BANK,
NATIONAL ASSOCIATION, Lender
      By:    /s/ Shawn Young       Name:    Shawn Young       Title:    Director
   

83



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, Lender
      By:    /s/ Richard L. Tavrow       Name:    Richard L. Tavrow      
Title:    Director, Banking Products Services, US    

                  By:    /s/ Irja R. Otsa       Name:    Irja R. Otsa      
Title:    Associate Director, Banking Products  Services, US    

84



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENT FEES AND APPLICABLE MARGIN

                                      Applicable Margin     Applicable  
Applicable Margin   Eurodollar Loans   Commitment Rating Level   Base Rate Loans
  and LC Fee Rate   Fee
Level I
    0.500 %     1.250 %     0.150 %
Level II
    0.750 %     1.500 %     0.175 %
Level III
    1.000 %     1.750 %     0.200 %
Level IV
    1.500 %     2.250 %     0.250 %
Level V
    2.000 %     2.750 %     0.300 %

 